Exhibit 10.1




Date: 27, March 2018
SHARE SALE AGREEMENT


relating to
the companies and businesses comprising the “Wyndham Vacation Rentals UK”,
“Landal Green Parks” and “Novasol” business divisions of the Wyndham Group
 
SELLER AND OTHERS
And
PURCHASER
 



























--------------------------------------------------------------------------------






Table of Contents
 
Page
1    Interpretation
1
2    Sale and Purchase of the Group
19
3    Consideration
20
4    Conditions
22
5    Pre-Closing
24
6    Closing
37
7    Post-Closing Adjustments
41
8    Post-Closing Obligations
44
9    Warranties and Indemnities
50
10    Limitation of Liability
52
11    Claims
57
12    Restrictions on the Seller and the Relevant Seller
59
13    Guarantee
61
14    Confidentiality
63
15    Insurance
65
16    Other Provisions
67
Schedule 1 Details of Sellers
74
Part 1 Details of the Share Sellers, Shares etc. (Clause 1.1)
74
Schedule 2 Companies and Subsidiaries
75
Part 1 Particulars of the Companies
75
Part 2 Particulars of the Subsidiaries
79
Schedule 3 The Properties
115
Part 1 Terms Relating to the Group Companies’ Properties
115
Schedule 4 Employees (Clause 2.4.1)
160
Part A    160
 
Part B    164
 
Schedule 5 Allocation of Purchase Price (Clauses 3.3 and 7.6)
168
Schedule 6 Closing Obligations
170
Part 1 Closing (Clause 6)
170
Part 2 Closing Obligations
171
Schedule 7 Post Closing Adjustments
176
Part 1 Closing Statement (Clause 7)
176
Part 1 Form of Closing Statement (Clause 7)
189
Schedule 8 Warranties given under Clause 9.1
190
Schedule 9 Warranties given by the Purchaser under Clause 9.4
211
Schedule 10 Senior Employees
212
Schedule 11 Domain Names
214
Schedule 12 Bonding / Guarantee Solution
234





i











--------------------------------------------------------------------------------






Date: 27, March 2018
This Agreement is made on 27 March 2018
•
Wyndham Destination Network, LLC, of 14 Sylvan Way, Parsippany, New Jersey
07054, USA, a limited liability company organized and existing under the laws of
the State of Delaware, USA and registered with the Division of Corporations of
the State of Delaware under register number 2772989 (the “Seller”);
(2)
Each of the Share Sellers whose names are set out in Schedule 1 (the “Relevant
Sellers”); and
(3)
Compass IV Limited a company incorporated in England & Wales with registered
number 11184954 whose registered office is at 100 New Bridge Street, London
United Kingdom EC4V 6JA (the “Purchaser”).

Whereas:
(A)
The Relevant Sellers have agreed to sell the Shares (as defined below) and to
assume the obligations imposed on the Relevant Sellers under this Agreement;

(B)
The Purchaser has agreed to purchase the Shares and to assume the obligations
imposed on the Purchaser under this Agreement.

It is agreed as follows:
1
Interpretation

In this Agreement the provisions in this Clause 1 apply:
1.1
Definitions

“ABTA Members” means (i) Wyndham Vacation Rentals (UK) Limited, a private
limited company incorporated in England and Wales under registered number
00965389 and having its registered office at Spring Mill, Earby, Barnoldswick,
Lancashire, BB94 0AA, (ii) JVH, and (iii) Novasol A/S, each of which are wholly
owned indirect subsidiaries of the Seller;
“Accounts” means the 2016 US GAAP audited accounts for the combined businesses
of the Novasol Group, Landal Group and WVR UK Group for the twelve month period
ended on the Accounts Date;
“Accounts Date” means 31 December 2016;
“Actual Ring-fenced Amount” means, by reference to the agreement reached between
the ATOL Holders and the Civil Aviation Authority in accordance with Clause
5.6.2, the US$ equivalent of the monthly average amount of the Cash Balance that
would have been required by the Civil Aviation Authority to be held by the ATOL
Holders subject to restrictions prohibiting it from being spent, distributed,
loaned or released by the ATOL Holders (“Cash Restrictions”), during the 12
month period ended 31 December 2017 had such Cash Restrictions been applicable
during that period. For the purposes of this calculation the monthly average
shall be derived from the 12 month-ends consistent with the dates of the
Management Accounts and the US$ equivalent shall be calculated applying the
Conversion Rate at the Effective Time;


    1











--------------------------------------------------------------------------------





“Additional Actions” means the following:
(a)
the formulation and implementation of such technical, organisational and
documentary changes (including the introduction of a new data protection policy)
as are necessary to ensure the Group will be materially compliant with the GDPR
by 25 May 2018, as part of the Group's GDPR project workstream;

(b)
the filing of amendments and/ or renewals of the relevant domain name registers
to ensure that all domain names listed in Schedule 11 are registered (as
‘registrant organisation’ and ‘registrant individual’) in the name of a Group
Company (and, unless otherwise required by the relevant registry, not a third
party or an individual) as registrant and have not expired, and will not expire,
prior to Closing, and excluding any domain names that the relevant Group Company
deems are no longer used or required; and

(c)
the obtaining of a sweeper assignment to a Company in the Landal Group from
Wyndham Worldwide Corporation of all Intellectual Property owned by it which was
developed for the Landal Group by employees of Wyndham Worldwide Corporation and
members of the Seller’s Group;

“Affiliate” means, with respect to any person, any other person that controls,
is controlled by or is under common control with, that first person. For the
purposes of this definition, “control” means ownership, directly or indirectly,
of a Controlling Interest in a person and the terms “controlled by” and “common
control” shall be interpreted accordingly;
“Agreed Fixed Deduction” has the meaning given to it in paragraph 3.31 of
Schedule 7;
“Agreed Terms” means, in relation to a document, such document in the terms
agreed between the Seller and the Purchaser and initialled for identification by
the Seller’s Lawyers and the Purchaser’s Lawyers on the date of this Agreement
with such alterations as may be agreed in writing between the Seller and the
Purchaser from time to time;
“Anti-Corruption Law” means:
(a)
the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions;

(b)
the Foreign Corrupt Practices Act of 1977 of the United States of America, as
amended by the Foreign Corrupt Practices Act Amendments of 1988 and 1998, and as
may be further amended and supplemented from time to time (“FCPA”);

(c)
Bribery Act 2010;

(d)
any other applicable law (including any (x) statute, ordinance, rule or
regulation; (y) order of any court, tribunal or any other judicial body; and (z)
rule, regulation, guideline or order of any public body, or any other
administrative requirement) which:

(i)
prohibits the conferring of any gift, payment or other benefit on any person or
any officer, employee, agent or adviser of such person; and/or

(ii)
is broadly equivalent to (b) or (c) or was intended to enact the provisions of
the OECD Convention described in (a) or which has as its objective the
prevention of corruption;



    2







--------------------------------------------------------------------------------





“Applicable Law” means any (i) statute, statutory instrument, bylaw, order,
directive, treaty, decree or law (including any common law, judgment, demand,
order or decision of any court, regulator or tribunal); (ii) legally binding
rule, policy or guidance issued by any governmental, statutory or regulatory
body; and/or (iii) legally binding industry code of conduct or guideline;
“Appointed Representative” has the meaning given in the FCA Handbook and FSMA;
“Associated Person” means, in relation to a company, a person (including any
employee, agent or subsidiary) who performs (or has performed) services for or
on behalf of that company;
“ATOL Holders” means (i) James Transport Limited, a private limited company
incorporated in England and Wales under registered number 03642786 and having
its registered office at 20/20 Business Park, St Leonards Road, Maidstone, Kent,
ME16 0LS, (ii) JVH, both of which are wholly owned indirect subsidiaries of the
Seller; and (iii) each subsidiary of James Transport Limited and JVH;
“Authorities” means each of ABTA Limited, the Civil Aviation Authority and the
Commission for Aviation Regulation;
“Barclays Cash Pooling Arrangements” means the facilities and cash pooling
arrangements operated by Barclays Bank PLC pursuant to the CAS 2000 Master
Agreement, the EUR 162,000,000 CAS 2000 Overdraft Facility, the GBP 300,000,000
CAS 2000 Overdraft Facility, the USD 110,000,000 CAS 2000 Overdraft Facility,
each dated 9 November 2015 on behalf of certain members of the Seller’s Group;
“Benefit Plan” means any material incentive, bonus, deferred compensation,
commission, sick pay, medical, disability, retention, redundancy, change of
control, equity-based compensation and other plan, policy, agreement or
arrangement (whether written or oral) providing compensation or benefits to any
Employee or former Employee (or to any dependant or beneficiary thereof) and
includes the Group Retirement Benefit Arrangements;
“Bid Amount” means, in relation to any Shares, the amount set out against the
name of the relevant Shares in column (4) of paragraph 1 of Schedule 5 and,
subject to paragraph 7.1.1 of Schedule 12, in relation to all the Shares,
US$1,381,000,000;
“Boat Operator Advances” means the payments of up to $100,000 per boat operator
made by Wyndham Vacation Rentals (UK) Ltd or Novasol A/S to boat operators whose
boats are marketed by Wyndham Vacation Rentals (UK) Ltd or Novasol A/S and their
respective subsidiaries in their holiday offerings, each such payment
constituting an advance payment of the relevant boat operator’s share of the
revenue to be generated from holiday bookings on such boat and which is made in
order to assist the boat operator’s payment of annual licence fees in connection
with operating the boat;
“Brand Licence Agreements” means the long-form agreements between Wyndham Hotels
and Resorts, LLC, (or its affiliate(s)) and each of the Companies, to be entered
into at Closing in respect of the grant of a licence to the Companies to use the
WYNDHAM VACATION RENTALS trade mark for certain purposes, and which shall be
consistent with the Agreed Terms set out in the term sheet for trade mark
licence agreement;
“Business Day” means a day (i) which is not a Saturday, a Sunday or a public
holiday in London, UK or New York City, New York and (ii) on which TARGET2 is
open for the settlement of payments in euro;


    3







--------------------------------------------------------------------------------





“Capital Expenditure Plan” means the Group’s capital expenditure plan for 2018
in the Agreed Terms;
“Cash Balances” means cash in hand or credited to any account with a financial
institution, and cash equivalents;
“Claim” means any claim against the Seller or a Relevant Seller for breach of or
under this Agreement or any Local Transfer Document excluding (i) a Tax Claim
and (ii) a claim pursuant to Clause 3.4 or Schedule 12;
“Closing” means the completion of the sale of Shares pursuant to Clauses 6.1,
6.2 and 6.3 of this Agreement and any relevant Local Transfer Document;
“Closing Date” means the date on which such Closing takes place;
“Closing Statement” means the statement setting out the Working Capital, the
Group Companies’ Cash Balances, the Intra-Group Financing Receivables, the Third
Party Indebtedness and Intra-Group Financing Payables, to be prepared in
accordance with Clause 7 and Parts 1 and 2 of Schedule 7;
“Commitment Papers” has the meaning given to it in Clause 6.6.1;
“Companies” means the companies, details of which are set out in Part 1 of
Schedule 2, and “Company” means any one of them;
“Companies' Properties” means the freehold and leasehold properties owned by a
Group Company which are listed in Part 1A of Schedule 3 and further details of
which are set out in Schedule 3;
“Company Director” means a person who was at any time prior to Closing an
officer or director of a Group Company;
“Completion Disclosure Letter” means the letter dated the Closing Date from the
Relevant Sellers to the Purchaser;
“Confidentiality Agreement” means the confidentiality agreement dated 19 October
2017 between the Seller and Platinum Equity Advisors International (UK) Ltd
pursuant to which the Seller made available to the Purchaser certain
confidential information relating to the Group;
“Consent Employees” means those shared services employees allocated to Group
Companies and listed in paragraph 2 of Part B of Schedule 4; and “Consent
Employee” means any one of them;
“Controlling Interest” means, in relation to any person, any of the following:
(a) holding, directly or indirectly (including through intermediate entities),
more than fifty per cent. of the issued share capital of such person; or
(b) the right to exercise, directly or indirectly (including through
intermediate entities), more than fifty per cent. of the voting rights
attributable to the ownership interests of such a person (through ownership of
such interests or by contract); or


    4







--------------------------------------------------------------------------------





(c) the possession, directly or indirectly (including through intermediate
entities), of the power to direct the management or policies of such a person by
virtue of any powers conferred by the constitution or other document regulating
such a person;
“Cyber Policy” means the cyber security insurance policy for the benefit of the
Group (on terms approved by the Purchaser) to be incepted following the date of
this Agreement and which may form part of a wider insurance policy for the
benefit of the Group;
“Cyber Policy Premium” means the premium amount of up to US$210,000 payable by
the Group in respect of the Cyber Policy;
“Danish Lease Agreement” means the lease contracts regarding Novasol A/S’
headquarters in Virum in Data Room folders VDR 3.6.1.5.38 and 3.6.1.5.39;
“Danske Bank Cash Pooling Arrangement” means the facilities and cash pooling
arrangements operated by Danske Bank A/S on behalf of certain members of the
Seller’s Group pursuant to the cash pool agreements signed by Danske Bank A/S on
21 November 2016;
“Data Protection Legislation” means any legislation in force from time to time
which implements the European Community’s Directive 95/46/EC, the Privacy and
Electronic Communications Directive (2002/58/EC), the Data Protection
(Processing of Sensitive Personal Data) Order 2000, or the Privacy and
Electronic Communications (EC Directive) Regulations 2003 (SI 2426/2003), each
as amended or re-enacted, or which implements any other current or future legal
act of the European Union or the United Kingdom concerning the protection and
processing of personal data, as applicable;
“Data Room” means the electronic data room hosted by Intralinks (Intralinks
identification number 4549555), containing documents and information relating to
the Group made, as at 07.00 EST on 2 February 2018, an index of which is
appended to the confirmation letter provided by Intralinks dated 2 February 2018
attached as Annex 1 and contained on the USB flash drive produced by Intralinks;
“Delivery Time” has the meaning given to it in paragraph 3.2.2 of Part 1 of
Schedule 7;
“Designated Member State” means Spain, France, Sweden, Germany, Netherlands,
Austria, Switzerland, Czech Republic, Poland and Croatia;
“Disclosure Letter” means the letter dated 15 February 2018 from the Relevant
Sellers to the Purchaser;
“Draft Closing Statement” has the meaning given to it in Clause 7.1;
“Draft TSA Schedule” means the version of schedules 1 and 2 to the Transitional
Services Agreement in their draft form on the date of this Agreement;
“Equity Commitment Letter” has the meaning given to it in Clause 16.3.5;
“Effective Time” means (i) immediately prior to Closing on the Closing Date if
Closing takes place on the first day of a calendar month or (ii) if Closing
takes place on a day that is not the first day of a calendar month: (a) 00.01 on
the first day of the calendar month in which the Closing Date falls if the
Closing Date is a date in April or July or (b) 23.59 on the last day of the
calendar month immediately preceding the Closing Date if the Closing Date is a
date in May or June;


    5







--------------------------------------------------------------------------------





“Employees” means the Relevant Employees, the Consent Employees and the
employees of the Group Companies from time to time and “Employee” means any one
of them;
“Employment Taxes” means all national insurance contributions, apprenticeship
levy and sums payable to a Tax Authority under the PAYE system or a similar
regime, and any amounts of a corresponding nature including any social security,
social fund, or similar contributions;
“Encumbrance” means any claim, charge, mortgage, lien, option, equitable right,
power of sale, pledge, hypothecation, usufruct, retention of title, right of
pre-emption, right of first refusal or other third party rights or security
interest of any kind or an agreement, arrangement or obligation to create any of
the foregoing;
“Estimated Cash” means the Seller’s reasonable estimate, prepared in good faith,
of the Group Companies’ Cash Balances, to be notified by the Seller to the
Purchaser pursuant to Clause 6.4;
“Estimated Intra-Group Financing Payables” means the Seller’s reasonable
estimate, prepared in good faith, of the Intra-Group Financing Payables, to be
notified by the Seller to the Purchaser pursuant to Clause 6.4;
“Estimated Intra-Group Financing Receivables” means the Seller’s reasonable
estimate, prepared in good faith, of the Intra-Group Financing Receivables, to
be notified by the Seller to the Purchaser pursuant to Clause 6.4;
“Estimated Third Party Indebtedness” means the Seller’s reasonable estimate,
prepared in good faith, of the Third Party Indebtedness, to be notified by the
Seller to the Purchaser pursuant to Clause 6.4;
“Estimated Working Capital” means the Seller’s reasonable estimate, prepared in
good faith, of the Working Capital, to be notified by the Seller to the
Purchaser pursuant to Clause 6.4;
“Estimated Working Capital Adjustment” means the amount by which the Estimated
Working Capital is greater than (or less negative than) the Target Working
Capital (in which case it will be added to the Bid Amount for the purposes of
Clause 6.3.1) or by which it is less than (or more negative than) the Target
Working Capital (in which case it will be deducted from the Bid Amount for the
purposes of Clause 6.3.1), to be notified by the Seller to the Purchaser
pursuant to Clause 6.4;
“EU” means the European Union;
“Event” includes any transaction, circumstance, state of affairs, act, event,
arrangement, provision or omission of whatever nature;
“Fairly Disclosed” means fairly disclosed pursuant to Clause 9.2 or the
Disclosure Letter or (in respect of a Claim under Clause 9.3.1 only) the
Completion Disclosure Letter, with sufficient detail to enable an informed and
sophisticated purchaser, which has experience of buying and selling companies
and businesses (including in the vacation rentals, leisure parks and related
sectors) and which has taken professional advice to identify the nature and
scope of the matter disclosed. Where reference is made to a document or a
particular part of a document but the document or the particular part of a
document has not been provided to the Purchaser (including in the Data Room or
annexed to the Disclosure Letter), such reference and document or particular
part of a document, shall not be deemed to have been fairly disclosed to the
Purchaser;
“FCA” means the UK Financial Conduct Authority;


    6







--------------------------------------------------------------------------------





“FCA Handbook” means the FCA’s handbook of rules and guidance as amended form
time to time;
“Final Payment Date” means 10 Business Days after the date on which the process
described in paragraph 4 of Part 1 of Schedule 7 for the preparation of the
Closing Statement is complete;
“Foreign Exchange Hedges” means the foreign currency hedging positions entered
into by Wyndham Worldwide Corporation on behalf of JVH;
“FSMA” means the Financial Services and Markets Act 2000 (as amended);
“GDPR” means the General Data Protection Regulation 2016/679;
“German GAAP” means the generally accepted accounting principles as set out in
the German Commercial Code (§317 Handelsgesetzbuch “HGB”) for companies in
Germany;
“Governmental Entity” means any supra national, national, state, municipal or
local government (including any subdivision, court, administrative,
governmental, supervisory, regulatory, judicial, determinative or disciplinary
agency, body, authority, board, department, tribunal or commission or other
authority thereof) or any quasi-governmental or private body exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority, including the European Union;
“Group” means the Group Companies taken as a whole;
“Group Companies” means the Companies and the Subsidiaries and “Group Company”
means any one of them;
“Group Companies’ Cash Balances” means the aggregate amount of the Cash Balances
held by or on behalf of the Group Companies as at the Effective Time, calculated
in accordance with paragraphs 2 and 3 of Part 1 of Schedule 7 as set out in the
Closing Statement including, for the avoidance of doubt, those items required to
be included in accordance with paragraphs 2 and 3 of Part 1 of Schedule 7, but
excluding any item included in calculating the Third Party Indebtedness and the
Intra-Group Financing Receivables;
“Group Retirement Benefit Arrangements” has the meaning given to it in paragraph
7.6.1 of Schedule 8;
“Group Tax Arrangement” means any arrangements or procedures, where the Tax
affairs of any Group Company can be voluntarily managed (wholly or partly) on a
group basis or income, profits or gains can be reallocated or readjusted between
group companies;
“High Estimated Ring-fenced Amount” means the USD equivalent as at the Effective
Time of £23,100,000;
“Historic UK DB Plan” means the TUI UK pension scheme, a defined benefit pension
scheme under which certain employees of the WVR UK Group may remain eligible for
a deferred or pensioner member entitlements following the acquisition of
Vacation Rental Group Holdings Limited from Thomson Travel Group (Holdings)
Limited on 16 January 2001;


    7







--------------------------------------------------------------------------------





“Intellectual Property Rights” means trade marks, service marks, rights in trade
names, business names, logos or get-up, patents, invention disclosure statements
and invention certificates, all inventions, registered and unregistered design
rights, copyrights (including in software), moral rights and the benefit of
waivers of moral rights and consent not to enforce moral rights, database
rights, know-how and trade secrets, rights in domain names and URLs and social
media accounts or identifiers, rights to sue for passing off and in unfair
competition, and all other similar rights in any part of the world whether
registered or unregistered, statutory or common law, and including any
applications to register any of the foregoing and the right to bring suit,
pursue past, current and future violations, infringements, or misappropriations,
and collections;
“Intra-Group Financing Payables” means all outstanding loans or other financing
liabilities or obligations owed (and, for the avoidance of doubt, including
amounts owed pursuant to any Group Tax Arrangement) by a Group Company to a
member of the Seller’s Group (other than a Group Company) as at the Effective
Time, and calculated in accordance with paragraphs 2 and 3 of Part 1 of Schedule
7 and as set out in the Closing Statement, including any dividends or
distributions declared but unpaid as at the Effective Time, but excluding any
item which is included in calculating the Group Companies’ Cash Balances, the
Intra-Group Trading Payables or the Third Party Indebtedness (and for the
avoidance of doubt, a net liability shall be expressed as a positive number);
“Intra-Group Financing Receivables” means all outstanding loans or other
financing liabilities or obligations owed (and, for the avoidance of doubt,
including amounts owed pursuant to any Group Tax Arrangement) by a member of the
Seller’s Group (other than a Group Company) to a Group Company as at the
Effective Time and calculated in accordance with paragraphs 2 and 3 of Part 1 of
Schedule 7 and as set out in the Closing Statement, but excluding any item which
is included in calculating the Group Companies’ Cash Balances, the Intra-Group
Trading Receivables or the Third Party Indebtedness;
“Intra-Group Trading Payables” means all outstanding amounts owed by a Group
Company to a member of the Seller’s Group (other than a Group Company) as at the
Effective Time and calculated in accordance with paragraphs 2 and 3 of Part 1 of
Schedule 7 and as set out in the Closing Statement, but excluding any item which
is included in Intra-Group Financing Payables;
“Intra-Group Trading Receivables” means all outstanding amounts owed by a member
of the Seller’s Group (other than a Group Company) to a Group Company as at the
Effective Time and calculated in accordance with paragraphs 2 and 3 of Part 1 of
Schedule 7 and as set out in the Closing Statement, but excluding any item which
is included in Intra-Group Financing Receivables;
“IP Assignment Agreements” means the three deeds of assignment to be entered
into between Wyndham Destination Network, LLC, and the relevant Companies in
respect of certain data analytics software applications;
“ISDA” means International Swaps and Derivatives Association;
“Italian Withholding Liability” means any liability that arises in consequence
of Novasol A/S and/or Wimdu GmbH having underpaid Tax to the Italian tax
authority in respect of the obligation to withhold from amounts payable to
homeowners of Italian properties, as disclosed against warranty 13.1.5 in the
Disclosure Letter;


    8







--------------------------------------------------------------------------------





“JVH” means James Villa Holidays Limited, a private limited company incorporated
in England and Wales under registered number 03643374, and having its registered
office at 20/20 Business Park, St Leonards Road, Maidstone, Kent, ME16 0LS;
“JVH Group” has the meaning given to it in paragraph 7.1 of Schedule 12;
“Landal Group” means Vacation Rental B.V. and each Group Company which is a
subsidiary of Vacation Rental B.V. (taken as a whole);
“Leakage” means any of the following:
(a)
the (A) declaration, making or payment of any dividend by any Group Company; (B)
redemption or repurchase of shares or loan stock or return of capital (in each
case together with any connected expenses) by any Group Company; (C) payment of
any amount by any Group Company (including for the avoidance of doubt the
payment of any Intra-Group Financing Receivables and Intra-Group Financing
Payables other than specifically in accordance with this Agreement); (D)
transfer of any asset by any Group Company; (E) forgiveness, release or waiver
of any liability by any Group Company or (F) giving by any Group Company of any
guarantee, surety, indemnity or Encumbrance, in the case of each of (A) to (F)
(inclusive) only to or for the benefit of any member of the Seller’s Group
(other than another Group Company);

(b)
the payment by any Group Company of any professional fees, costs or expenses
incurred in connection with the sale of the Shares;

(c)
the payment by any Group Company of any transaction or retention or change of
control bonuses or payments to employees in connection with the sale of the
Shares or the Pre-Sale Re-organisation (including any payments in connection
with the LTIP and any Employment Taxes due on the bonuses or payments);

(d)
payments of Tax or utilisation of tax assets, or other payments which reduce the
amount payable by the Seller’s Group under a tax or other indemnity (or other
price adjustment) based on liabilities at Closing (as opposed to the Effective
Time) (or which would have reduced the amount payable assuming any contractual
limitation to such indemnity is disregarded);

(e)
any agreement or binding arrangement to do any of the matters referred to in
paragraphs (a) to (d) above, whether or not such amounts or liabilities are
paid, payable or incurred before or after the Closing Date; and

(f)
any Tax chargeable or incurred by a Group Company as a consequence of, or in
respect of, any of the matters referred to in paragraphs (a) to (e) (inclusive)
above,

in each case, other than Permitted Leakage;
“Local Transfer Document” has the meaning given to it in Clause 2.5.1;
“Long Stop Date” means 2 July 2018;
“Losses” means all losses, liabilities, damages, reasonably incurred costs
(including reasonable legal costs and experts’ and consultants’ fees), charges,
Taxes, reasonably incurred expenses, actions, proceedings, claims and demands;


    9







--------------------------------------------------------------------------------





“Low Estimated Ring-fenced Amount” means the USD equivalent as at the Effective
Time of £16,200,000;
“LTIP” means the Wyndham Worldwide Group 2006 Equity and Incentive Plan
(restated as of February 27, 2014;
“Migration Plan” means the plan detailing the agreed process and timing for the
migration of operational responsibility for the Services from the Seller to the
Purchaser and the Group, including a breakdown of the respective parties’
responsibilities in respect of such process, as agreed by the parties in
accordance with Clause 5.7.10;
“Monarch Group” means Monarch Airlines Ltd., Monarch Holidays Ltd., First
Aviation Ltd., Avro Ltd., Somewhere2stay Ltd., Monarch Travel Group Ltd. and any
of their subsidiaries and parent undertakings;
“New Contract” has the meaning given in Clause 5.7.3;
“New Wyndham Home Exchange Agreement” means the agreement to be entered into on
substantially the same terms as the Wyndham Home Exchange Agreement;
“Nominated Entity” has the meaning given to it in Clause 5.8.2;
“Notified UK Group Relief Amount” means the amount that the Seller notifies the
Purchaser in writing not less than 15 Business Days prior to Closing as being
the amount of available UK group relief that the relevant member of the Seller’s
Group intends to surrender to the relevant Group Company pursuant to the
provisions of Part 5 of the Corporation Tax Act 2010, as contemplated by
paragraph 3.20.2 of Schedule 7.
“Notified UK Group Tax Arrangement Amount” means the amount that the Seller
notifies the Purchaser in writing not less than 15 Business Days prior to
Closing that will be apportioned to the Group Companies to set-off against any
UK corporation tax liability of the relevant Group Company or Group Companies
pursuant to the Group Tax Arrangement as contemplated by paragraph 3.20.2 of
Schedule 7.
“Novasol Group” means Novasol A/S and each Group Company which is a subsidiary
of Novasol A/S together with Vacation Rental SARL and Wyndham Worldwide
(Switzerland) GmbH (taken as a whole);
“Novasol VAT Liability” means any liability that arises in consequence of, or in
connection with, Novasol A/S underpaying or not accounting for VAT in a
Designated Member State on its supplies of holiday homes located in a Designated
Member State, in respect of any Event occurring on or before Closing;
“One-Off Costs” has the meaning given in Clause 5.7.3A;
“Outstanding Pre-Sale Re-Organisation Steps” means restructuring steps 10, 11,
19, 20, 21 and 30 set out in the Pre-Sale Re-Organisation Steps Plan together
with any other steps set out in the Pre-Sale Re-Organisation Steps Plan that
have not been completed by the date of this Agreement;
“Park Developer Loans” means loans up to the value of $250,000 each provided
from time to time by Wyndham Vacation Rentals (UK) Ltd to the developers of
parks for which Wyndham Vacation Rentals (UK) Ltd and its subsidiaries provide
marketing and/or bookings services on


    10







--------------------------------------------------------------------------------





an agency basis, and which are to be used for the purpose of acquiring
additional units or carrying out improvements to such parks;
“Permitted Leakage” means any of the following:
(a)
payment of transaction costs, transaction or retention or change of control
bonuses or payments to employees in connection with the sale of the Shares or
the Pre-Sale Re-organisation (including any payments in connection with the
LTIP), and any Employment Taxes due on the bonuses or payments to the extent
that such transaction costs or payments are accrued for and reflected in the
calculation of Third Party Indebtedness or Working Capital;

(b
any trading amounts incurred, paid or agreed to be paid in the ordinary course
of the Group’s trading activities consistent with past practice, by any Group
Company to any member of the Sellers Group;

(c)
any amounts or liability incurred or paid or agreed to be paid or payable in
connection with any matter undertaken by or on behalf of any Group Company at
the written request or with the written agreement of the Purchaser (provided it
is expressly acknowledged by the Purchaser that such amount or liability will
constitute Permitted Leakage); and

(d)
any item included as a liability in the Closing Statement,

provided that the settlement of any amount included in Intra-Group Financing
Payables or Intra-Group Financing Receivables, or the lending of any amounts by
a Group Company to the Seller Group, shall under no circumstances constitute
Permitted Leakage;
“Pre-Closing Event” means any matter, cause or event occurring on or before
Closing;
"Pre-Sale Re-Organisation" means consummation of the transactions as set out in
the Pre-Sale Re-Organisation Steps Plan;
“Pre-Sale Re-Organisation Steps Plan” means the steps plan dated 8 February 2018
and prepared by Deloitte LLP in connection with certain restructuring steps
relating to the Group Companies;
“Properties” means the Companies’ Properties, and “Property” means any one of
them;
“Purchase Price” has the meaning set out in Clause 3.1;
“Purchaser Director” means a person who was at any time prior to Closing an
officer or director of the Purchaser;
“Purchaser’s Group” means the Purchaser and its subsidiaries from time to time,
including, after the Closing, the Group Companies;
“Purchaser’s Lawyers” means Latham & Watkins (London) LLP of 99 Bishopsgate,
London EC2M 3XF;
“RCI Redundancy” means the enhanced redundancy payments offered to employees of
RCI Europe as outlined in document 1.9.4.8.2 in the Data Room;
“Recurring Costs” means the annualised costs (including fixed rate charges,
commission and cost across all users / volumes);


    11







--------------------------------------------------------------------------------





“Regulated Companies” means the ATOL Holders and the ABTA Members;
“Relevant Employees” means those shared services employees allocated to Group
Companies and listed in paragraph 2 of Part A of Schedule 4; and “Relevant
Employee” means any one of them;
“Relevant Governmental Entity” means (i) the European Commission, (ii) any
Governmental Entity to whom the Transaction is referred to by the European
Commission pursuant to Clause 4.1.1(b) and (iii) the FCA;
“Reporting Accountants” means an accounting firm of international repute as
agreed by the Seller and the Purchaser or, if that firm is unable or unwilling
to act in any matter referred to them under this Agreement, such other firm of
accountants to be agreed by the Seller and the Purchaser within seven days of a
notice by one to the other requiring such agreement or failing such agreement to
be nominated on the application of either of them by or on behalf of the
Institute of Chartered Accountants in England and Wales;
“Restrictive Covenant Claim” means any claim against the Seller or a Relevant
Seller for a breach of Clause 12;
“Rewards Agreements” means the long-form agreements between members of the
Seller’s Group and each of the Companies, to be entered into at Closing in
respect of the operation and administration of the Wyndham rewards program by
the Seller’s Group on behalf of the Company, which shall be consistent with the
Agreed Terms set out in the term sheet for the rewards agreement;
“Ring-fenced Amount Notice” has the meaning given to it in Clause 7.6.1;
“Sanctions Laws” means any applicable export control, trade, or economic
sanctions laws and regulations of the United States, the United Nations Security
Council, the United Kingdom, the European Union (including any Member State
thereof), or any other State in which a relevant Group Company operates;
“Sanctioned Person” means, at any time, (i) any person listed in any Sanctions
Laws-related list of designated persons maintained the United States (including,
without limitation, the Office of Foreign Assets Control’s List of “Specially
Designated Nationals”), the United Nations Security Council, the United Kingdom
(including the Consolidated List of Financial Sanctions Targets), or the
European Union or any Member State thereof (including the Consolidated List of
Persons, Groups and Entities Subject to EU Financial Sanctions), or any similar
list maintained by a Sanctions authority in any other state in which a relevant
Group Company operates; or (ii) any person 50 percent or more owned or
controlled by any of the foregoing;
“Sanctioned Territory” means, at any time, a country or territory that is the
target of Sanctions Laws (presently, Iran, Cuba, North Korea, Syria, and the
Crimea Region of Ukraine);
“Seller’s Group” means Wyndham Worldwide Corporation and its subsidiaries from
time to time (excluding (i) (for the purposes of the definitions of Intra-Group
Financing Payables, Intra-Group Financing Receivables and Third Party
Indebtedness and Clause 8.3.6) the Group Companies and (ii) after Closing, the
Group Companies);
Seller’s Group Director” means a person who was at any time prior to Closing an
officer or director of any member of the Seller’s Group;


    12







--------------------------------------------------------------------------------





“Seller’s Group Insurance Policies” means all insurance policies, other than
Target Group Insurance Policies, maintained by the Seller or any member of the
Seller’s Group in relation to the Group or under which, immediately prior to
Closing, any Group Company is entitled to any benefit, and “Seller’s Group
Insurance Policy” means any one of them;
“Seller’s Lawyers” means Kirkland & Ellis International LLP;
“Sellers’ Warranties” means the warranties given by the Seller and the Relevant
Sellers pursuant to Clause 9.1 and Schedule 8 and “Sellers’ Warranty” means any
one of them;
“Sellers’ Warranty Claim” means any claim against the Seller or a Relevant
Seller for breach of the Sellers’ Warranties (excluding the Tax Warranties);
“Senior Employee” means any employee listed in Schedule 10;
“Separation” means the complete operational separation of the businesses of the
Group Companies from that of the Seller’s Group (excluding the Group), including
the migration of operational responsibility for the Services from the Seller to
the Purchaser and/or the Group (as appropriate);
“Services” means the services to be provided or procured (as appropriate) by the
Seller and the Purchaser under the Transitional Services Agreement;
“SevenVentures” means SevenVentures GmbH, a German limited liability company
(Gesellschaft mit beschränkter Haftung) registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Munich under registration
number HRB 177742;
“SevenVentures Exit Participation Agreement” means the exit participation
agreement dated 21 January 2016 between SevenVentures GmbH and Wimdu GmbH;
“SevenVentures Rights” means:
(a)
SevenVentures’ right to 0.79% of sales proceeds pursuant to clauses 1, 2.1 (a) –
(d) and (f), and 3.1 – 3.5 of the SevenVentures Exit Participation Agreement;

(b)
SevenVentures’ right to 0.79% of Wimdu dividends pursuant to clauses 1, 2.1 (e)
and (f) and 3.6 of the SevenVentures Exit Participation Agreement; and

(c)
any further rights SevenVentures may have under the SevenVentures Exit
Participation Agreement;

“Shared Contract” means any contract, licence or agreement (excluding any
guarantee granted by the Seller (or another member of the Seller’s Group) under
any contract, licence or agreement under which the Seller or a member of the
Seller’s Group has guaranteed the performance of the obligations of any Group
Company) entered into between: (i) the Seller, or any member of the Seller’s
Group (other than the Group), and one or more third parties, that relates to, or
under which the rights of the Seller or any member of the Seller’s Group (other
than the Group) are exercised for the benefit of one or more Group Companies;
and (ii) any agreements between the Seller’s Group (excluding the Group) and the
Group, including those listed in the shared contract list in Agreed Terms;
“Share Seller” means, in relation to each of the Companies referred to in column
(2) of Part 1 of Schedule 1, the company whose name is set out opposite that
Company in column (1);


    13







--------------------------------------------------------------------------------





“Shares” means the shares in the capital of the Companies and any quotas
specified in Part 1 of Schedule 1;
“Signing Protocol” means the signing protocol among the Relevant Sellers, the
Purchaser and Landal GreenParks Holding B.V. dated 15 February 2018;
“Subsidiaries” means the companies listed in Part 2 of Schedule 2 together with
any other subsidiaries of the Companies and “Subsidiary” means any one of them;
“Surviving Clauses” means Clauses 1, 13, 14 and 16.2 to 16.16 (inclusive) and
“Surviving Clause” means any one of them;
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007;
“Target Group Insurance Policies” means all insurance policies held exclusively
by and for the benefit of the Group Companies and “Target Group Insurance
Policy” means any one of them;
“Target Working Capital” means the USD equivalent of the sum of negative
€115,000,000 and negative £50,000,000, subject to paragraph 7.1.2 of Schedule
12, in each case translated at the Conversion Rate (as defined in Clause 1.14)
as at the Effective Time;
“Taxation” or “Tax” means all forms of taxation (other than deferred tax) and
statutory, governmental, state, provincial, local governmental or municipal
impositions, duties, contributions and levies, in each case in the nature of
tax, whether levied by reference to income, profits, gains, net wealth, asset
values, turnover, added value or otherwise imposed or collected by a Tax
Authority (whether directly or primarily chargeable against a Group Company or
another person, and all penalties and interest relating thereto);
“Tax Authority” means any taxing or other authority competent to impose any
liability in respect of Taxation or responsible for the administration and/or
collection of Taxation or enforcement of any law in relation to Taxation;
“Tax Claim” means a claim against the Seller or a Relevant Seller in respect of
a Tax Deed Claim or for breach of any of the Tax Warranties;  
“Tax Deed Claim” means a claim by the Purchaser under clause 2 of the Tax
Indemnity;
“Tax Indemnity” means the tax deed of covenant in the Agreed Terms to be entered
into between the Share Sellers and the Purchaser at Closing;
“Tax Warranties” means the warranties contained in Paragraph 13 of Schedule 8;
“Term Sheets” means each of the term sheets for the Brand Licence Agreements and
the Rewards Agreements in the Agreed Terms;
“Third Party Indebtedness” means the aggregate amount as at the Effective Time
of all outstanding indebtedness owed by the Group Companies to any third party,
calculated in accordance with paragraphs 2 and 3 of Part 1 of Schedule 7 and as
set out in the Closing Statement including, for the avoidance of doubt, those
items required to be included in Third Party Indebtedness pursuant to Schedule
7, also including the Agreed Fixed Deduction, (expressed as a positive number)
less any indebtedness owed by any third party to any Group Company as


    14







--------------------------------------------------------------------------------





calculated in accordance with paragraphs 2 and 3 of Part 1 of Schedule 7 and as
set out in the Closing Statement (but excluding any item included in calculating
Group Companies’ Cash Balances or the Intra-Group Financing Payables or
Intra-Group Financing Receivables), and, for the purposes of this definition,
third party shall exclude any member of the Seller’s Group (and for the
avoidance of doubt, a net liability shall be expressed as a positive number);
“Title or Capacity Warranties” means the warranties set out in paragraphs 1.1.1
to 1.1.6 (inclusive) and paragraph 15 of Schedule 8 and “Title or Capacity
Warranty” means any one of them;
“Transaction” has the meaning given to it in Clause 4.1.1;
“Transaction Documents” means this Agreement, the Disclosure Letter, the Equity
Commitment Letter, the Signing Protocol, the Transitional Services Agreement,
the Brand Licence Agreements, the Rewards Agreements and the Tax Indemnity and
all documents entered into pursuant to this Agreement (including any Local
Transfer Documents) and “Transaction Document” means any one of them;
“Transitional Services Agreement” means the agreement between the Seller and the
Purchaser, in the Agreed Terms, to be entered into at Closing in respect of the
provision of certain services by the Seller’s Group to the Group and by the
Group to the Seller’s Group;
“Trapped Cash” means any Cash Balances that (a) cannot be, within two Business
Days, freely and lawfully distributed or lent by a Group Company to the
Purchaser (b) represent any withholdings, currency conversion costs, Taxes,
expenses or charges (“Trapped Cash Expense”) that would be incurred on the
repatriation if repatriated immediately to the Purchaser, and for the purpose of
determining if such costs would arise, the relevant Group Company shall be
treated as repatriating Cash Balances to the Purchaser, to the extent lawful, in
a way that provides for the lowest amount of Trapped Cash Expense (which for the
avoidance of doubt can involve money being transferred first to other members of
the Purchaser’s Group if to do so would result in the lowest amount of Trapped
Cash Expense) (provided that any withholdings, costs, Taxes, expenses or charges
incurred in respect of such transfer are taken into account in the
quantification of such amount), (c) is required to be held as collateral or
escrowed funds as a result of Law or contract or otherwise, (d) form part of a
Cash Solution under Schedule 12, or (e) is not available for free use by the
Group Companies for any purpose and without restriction, provided in all cases
Trapped Cash shall not include (i) cash held by the ATOL Holders pursuant to
regulatory requirements to which they are or may be subject under their ATOL
licences including, for the avoidance of doubt, all cash required to be held
pursuant to Clause 6.4.5; (ii) cash required to be held by any Group Company in
accordance with the terms of Clause 5.1.2(k) unless it otherwise qualifies as
Trapped Cash pursuant to any of limbs (a) to (e) above; (iii) operating cash
held in cash registers and vaults within parks within the Landal Group; (iv)
cash in transit or due from credit card companies; or (v) the amounts held in
escrow for the Seller of Dayz ApS in accordance with paragraph 3.11 of Schedule
7.
“TSA Manager” has the meaning given to it in Clause 5.7.5;
“TSA Pass-Through Period” has the meaning given in Clause 5.7.3(e)(ii);
“TSA Service Schedules” means Schedule 1 and Schedule 2 to the Transitional
Services Agreement, when agreed;


    15







--------------------------------------------------------------------------------





“UK DB Plan” means the Hoseasons Pension Scheme (being the occupational pension
scheme established by Wyndham Vacation Rentals (UK) Limited and now governed by
a Definitive Trust Deed and Rules dated 14 May 2013);
“US GAAP” means the generally accepted accounting principles in the United
States of America, including standards and interpretation issued or adopted by
the Financial Accounting Standards Board;
“USD LIBOR” means the display rate per annum of the offered quotation for
deposits in US dollars for a period of one month which appears on the
appropriate page of the Reuters screen (or such other page as the parties may
agree) at or about 11 a.m. London time on the date on which payment of the sum
under this Agreement was due but not paid;
“VAT” means within the European Union such tax as may be levied in accordance
with (but subject to derogations from) Council Directive 2006/112/EC and outside
the European Union any other tax of a similar nature;
“VAT Claim” means a Tax Claim in respect of VAT;
“VDD Reports” means (i) the legal due diligence report dated 17 November 2017
prepared by Dechert LLP, Houthoff Coöperatief U.A. and Gorrissen Federspiel;
(ii) volumes I (WVREU Group), II (UK Group) , III (Novasol Group) and IV (Landal
Group) of the commercial, tax, financial and pensions due diligence report dated
24 November 2017 prepared by Deloitte LLP and (iii) the environmental due
diligence report dated 26 October 2017 and associated soil investigation reports
each prepared by Royal HaskoningDHV and contained in folder 2.16 of the Data
Room;
“Veeve Loan Notes” means the unsecured fixed rate convertible loan notes
constituted and issued by Unique Ventures Holdings Limited under a loan note
instrument dated 17 November 2016 loan notes;
“Wimdu Accounts” means the audited accounts of Wimdu GmbH for the twelve month
period ended on the Accounts Date;
“Wimdu Assignment Agreement” means the assignment agreement dated 17 January
2018 between Pointlux S.à r.l. and Wyndham Worldwide (Switzerland) GmbH in
relation to the share purchase and transfer agreement dated 25 November 2016
between, amongst others, Pointlux S.à r.l. (as purchaser) and 9flats.com PTE Ltd
(as seller) in respect of the acquisition of Wimdu GmbH;
“Wimdu Host Information Penalty” means the penalty for €250,000 issued by the
German Tax Authority to Wimdu GmbH in respect of the provision of host
information, as disclosed at paragraph 13.1.6 of the Disclosure Letter;
“Working Capital” means the aggregate amount of current assets less the
aggregate amount of liabilities of the Group Companies as at the Effective Time,
calculated in accordance with paragraphs 2 and 3 of Part 1 of Schedule 7 and as
set out in the Closing Statement, but excluding any item included in calculating
Group Companies’ Cash Balances, Intra-Group Financing Payables, Intra-Group
Financing Receivables or Third Party Indebtedness;
“Working Capital Adjustment” means the amount by which the Working Capital
exceeds (or is less negative than) the Target Working Capital (which amount
shall be added to the Bid Amount for the purposes of Clause 3.1), or the amount
by which the Working Capital is less than (or


    16







--------------------------------------------------------------------------------





more negative than) the Target Working Capital (which amount shall be deducted
from the Bid Amount for the purposes of Clause 3.1);
“WVR UK Group” means Hoseasons Holidays Limited and each Group Company which is
a subsidiary of Hoseasons Holidays Limited together with Resort Proserve SA,
Welcome Holidays Limited and Welcome Holidays GmbH (taken as a whole);
“Wyndham Home Exchange Agreement” means the agreement between The Hoseasons
Group Ltd and RCI Europe (Points) Ltd relating to the administration of, and
enrolments into the holiday exchange program run by RCI Europe (Points) Ltd and
pursuant to which property owners represented by The Hoseasons Group Limited may
exchange weeks at their property and benefit from access to such exchange
programs;
“Wyndham Redundancy Benefit” means a payment due on termination of employment to
which an individual claims he is (or if the individual is deemed to be)
entitled, only as a result of the arrangements as described in the summary
attached to the email from Emma Byford of Dechert LLP to Catherine Drinnan of
the Purchaser’s Lawyers on 12 February 2018 at 20.13 GMT; and
“Wyndham Names and Marks” means the trade or service marks, trade or service
names or logos, and domain names that include the names ‘WYNDHAM’, ‘RCI’ or
derivatives thereof (including ‘WYN’).
1.2
Rights of the Seller

The Seller and the Relevant Sellers agree that where any right is given to the
Seller under this Agreement, such right shall be exercisable exclusively by the
Seller and any such exercise shall be binding on the Relevant Sellers.
1.3
Rights and Liabilities of the Relevant Sellers

Each Relevant Seller shall only have rights and liabilities (including in
relation to payment) under or in relation to a breach of this Agreement or the
Tax Indemnity:
1.3.1
to the extent that those rights and liabilities or the relevant breach relate to
or affect the Shares (including the underlying business(es) of the relevant
Company and its subsidiaries) it agrees to sell or otherwise arise in connection
with the sale of those Shares to the Purchaser; and

1.3.2
on a several basis, and references to “Share Seller” shall be construed
accordingly.

1.4
Shares

References to shares shall include, where relevant, quotas.
1.5
Singular, plural, gender

References to one gender include all genders and references to the singular
include the plural and vice versa.


    17







--------------------------------------------------------------------------------





1.6
References to persons and companies

References to:
1.6.1
a person include any individual, company, partnership or unincorporated
association (whether or not having separate legal personality); and

1.6.2
a company include any company, corporation or any body corporate, wherever
incorporated.

1.7
References to subsidiaries and holding companies

A company is a “subsidiary” of another company (its “holding company”) if that
other company, directly or indirectly, through one or more subsidiaries:
1.7.1
holds a majority of the voting rights in it;

1.7.2
is a member or shareholder of it and has the right to appoint or remove a
majority of its board of directors or equivalent managing body; or

1.7.3
is a member or shareholder of it and controls alone, pursuant to an agreement
with other shareholders or members, a majority of the voting rights in it.

1.8
References to Purchaser’s knowledge

References to “the Purchaser is aware” or any similar expression shall, unless
otherwise stated, be deemed to refer to the actual knowledge of any of Malik
Vorderwuelbecke, Michael Rawcliffe, Bernard Vercruyssen, Louis Samson and Olle
Lundqvist.
1.9
Schedules etc.

References to this Agreement shall include any Recitals and Schedules to it and
references to Clauses and Schedules are to Clauses of, and Schedules to, this
Agreement. References to paragraphs and Parts are to paragraphs and Parts of the
Schedules.
1.10
Reference to Agreement

References to this Agreement, or to a provision in this Agreement, shall be
construed as a reference to this Agreement or that provision as amended,
supplemented, modified, restated or novated from time to time in accordance with
this Agreement.
1.11
Information

References to books, records or other information mean books, records or other
information in any form including paper, electronically stored data, magnetic
media, film and microfilm.
1.12
Legal Terms

References to any English legal term shall, in respect of any jurisdiction other
than England, be construed as references to the term or concept which most
nearly corresponds to it in that jurisdiction.
1.13
Non-limiting effect of words

The words “including”, “include”, “in particular” and words of similar effect
shall not be deemed to limit the general effect of the words that precede them.


    18







--------------------------------------------------------------------------------





1.14
Currency Conversion

For the purposes of applying a reference to a monetary sum expressed in US
dollars, an amount in a different currency shall be deemed to be an amount in US
dollars translated at the Conversion Rate on the Relevant Date.
Any amount to be converted from one currency into another currency for the
purposes of this Agreement shall be converted into an equivalent amount at the
Conversion Rate prevailing at the Relevant Date. For the purposes of this
Clause:
“Conversion Rate” means the spot closing mid-point rate for a transaction
between the two currencies in question on the Business Day immediately preceding
the Relevant Date as quoted by the Financial Times, London edition or, if no
such rate is quoted on that date, on the preceding date on which such rates are
quoted;
“Relevant Date” means, save as otherwise provided in this Agreement, the date on
which a payment or an assessment is to be made, save that, for the following
purposes, the date shall mean:
(a)
for the purposes of Clause 5.1, the date of the relevant transaction;

(b)
for the purposes of Clause 6.4, the date of the Seller’s notification to the
Purchaser pursuant to Clause 6.4.1;

(c)
for the purposes of Clause 7 and Schedule 7, the Effective Time; 

(d)
for the purposes of Clause 10, the date at which the relevant Seller’s Warranty
is expressed to be true and accurate; and

(e)
for the purposes of the monetary amounts set out in Schedule 8, the date at
which the relevant Seller’s Warranty is expressed to be true and accurate.

2
Sale and Purchase of the Group

2.1
Sale and Purchase of the Group

On and subject to the terms of this Agreement and the Local Transfer Documents:
2.1.1
the Relevant Sellers (each as to the Shares set out against its name in Schedule
1) shall sell; and

2.1.2
the Purchaser shall purchase,

the Shares.
2.2
Sale of the Shares

2.2.1
The Shares shall be sold with full title guarantee and free from Encumbrances
and together with all rights and advantages attaching to them as at Closing
(including the right to receive all dividends or distributions declared, made or
paid on or after the Effective Time, but excluding the right to receive any
dividends which were declared (but not made or paid) before the Effective Time).

2.2.2
The Relevant Sellers shall procure that on or prior to Closing any and all
rights of pre-emption over the Shares are waived irrevocably by the persons
entitled thereto.

2.2.3
The Purchaser shall not be obliged to complete the purchase of any of the Shares
unless the purchase of all Shares is completed simultaneously.



    19







--------------------------------------------------------------------------------





2.3
Provisions relating to the Properties

2.3.1
The provisions of Part 1B of Schedule 3 shall apply to the Companies’
Properties.

2.4
Relevant Employees and Consent Employees

2.4.1
The provisions of Part A of Schedule 4 shall apply in respect of the Relevant
Employees and the provisions of Part B of Schedule 4 shall apply in respect of
the Consent Employees.

2.5
Local Transfer Documents

2.5.1
On Closing, the Relevant Sellers and the Purchaser shall execute such
agreements, transfers, conveyances and other documents, as may be required
pursuant to the relevant local law and otherwise as may be agreed between the
Seller and the Purchaser to implement the transfer of the Shares on Closing (the
“Local Transfer Documents” and each, a “Local Transfer Document”). The parties
do not intend this Agreement to transfer title to any of the Shares. Title shall
be transferred by the applicable Local Transfer Document.

2.5.2
To the extent that the provisions of a Local Transfer Document are inconsistent
with or (except to the extent they implement a transfer in accordance with this
Agreement) additional to the provisions of this Agreement:

(a)
the provisions of this Agreement shall prevail; and

(b)
so far as permissible under the laws of the relevant jurisdiction, the Seller
and the Purchaser shall procure that the provisions of the relevant Local
Transfer Document are adjusted, to the extent necessary to give effect to the
provisions of this Agreement.

2.5.3
If there is an adjustment to the consideration under Clause 7.3 of this
Agreement which relates to a part of the Group which is the subject of a Local
Transfer Document, then, if required to implement the adjustment and so far as
permissible under the laws of the relevant jurisdiction, the Relevant Seller and
the Purchaser shall enter into a supplemental agreement reflecting such
adjustment and the allocation of such adjustment (which shall be in accordance
with Schedule 5).

2.5.4
No Relevant Seller shall bring any claim against the Purchaser in respect of or
based upon the Local Transfer Documents save to the extent necessary to
implement any transfer of the Shares in accordance with this Agreement. To the
extent that a Relevant Seller does bring a claim in breach of this Clause, the
Seller shall indemnify the Purchaser against all Losses which the Purchaser may
suffer through or arising from the bringing of such a claim and the Relevant
Seller shall indemnify the Seller against any payment which the Seller shall
make to the Purchaser pursuant to this Clause.

2.5.5
The Purchaser shall not bring any claim against any Relevant Seller in respect
of or based upon the Local Transfer Documents save to the extent necessary to
implement any transfer of the Shares in accordance with this Agreement. To the
extent that the Purchaser does bring a claim in breach of this Clause, the
Purchaser shall indemnify the Relevant Seller against all Losses which the
Relevant Seller may suffer through or arising from the bringing of such a claim.



    20







--------------------------------------------------------------------------------





3
Consideration

3.1
Amount

3.1.1
The aggregate consideration for the purchase of the Shares by the Purchaser from
the Relevant Sellers under this Agreement and the Local Transfer Documents (the
“Purchase Price”) shall be an amount in US dollars equal to:

(a)
the Bid Amount;

plus
(b)
the Group Companies’ Cash Balances and the Intra-Group Financing Receivables;

minus
(c)
the Third Party Indebtedness and the Intra-Group Financing Payables;

minus
(d)
provided the Seller Group has not retained the JVH Group pursuant to paragraph 7
of Schedule 12, an amount equal to:

(i)
90% of the Actual Ring-fenced Amount, if 90% of the Actual Ring-fenced Amount is
less than or equal to the High Estimated Ring-fenced Amount; or

(ii)
the High Estimated Ring-fenced Amount plus 100% of the difference between the
Actual Ring-fenced Amount and the High Estimated Ring-fenced Amount divided by
0.9, if 90% of the Actual Ring-fenced Amount is more than the High Estimated
Ring-fenced Amount,

provided that such amount may not exceed an amount equal to the Actual
Ring-fenced Amount;
plus or minus
(e)
the Working Capital Adjustment.

3.2
Payment of Purchase Price

The Purchase Price shall be paid by the Purchaser to the Relevant Sellers by way
of cash payments pursuant to Clauses 6.3, 7.3 and 7.6.
3.3
Allocation of Purchase Price

The Purchase Price shall be allocated in accordance with Schedule 5.
3.4
Leakage

3.4.1
The Relevant Sellers undertake to procure that no Leakage will occur between the
Effective Time until Closing, provided that the Relevant Sellers shall have no
liability to the Purchaser under this Clause 3.4 if Closing does not occur.



    21







--------------------------------------------------------------------------------





3.4.2
The Relevant Sellers shall severally indemnify the Purchaser on demand on a
dollar for dollar basis for the total amount of any Leakage.

3.4.3
Any claim by the Purchaser pursuant to this Clause 3.4 must be made in writing
to the Seller within 10 months following the Closing Date setting out the
Purchaser’s calculation of the Leakage amount and the Relevant Sellers shall
cease to be under any liability to the Purchaser under this Clause 3.4 in
respect of all and any such claims not so notified to the Seller.

3.4.4
Notwithstanding any provision in this Agreement to the contrary, none of the
limitations of liability contained in Clause 10 shall apply to any claim by the
Purchaser pursuant to this Clause 3.4.

3.5
Treatment of Payments

3.5.1
If any payment is made by any Relevant Seller to the Purchaser (or vice versa)
in respect of any claim for any breach of this Agreement or any Local Transfer
Document or pursuant to an indemnity under any such agreement or the Tax
Indemnity (or any agreement entered into under any such agreement or the Tax
Indemnity) or in respect of any claim for Leakage pursuant to Clause 3.4, the
payment shall be treated as an adjustment of the consideration paid by the
Purchaser for the Shares to which the payment and/or claim relates under this
Agreement and the consideration shall be deemed to be reduced (or increased, as
the case may be) by the amount of such payment save that any such payment
relating to the Shares in Novasol A/S and/or Wimdu GmbH shall instead be treated
as an allocation to the other Shares, in accordance with the percentages set out
in column (5) of Schedule 5 and in each case the consideration shall be deemed
to have been reduced or increased (as the case may be) accordingly.

3.5.2
If:

(a)
the payment and/or claim relates to the Shares in more than one Company or the
business undertaken by more than one Company and its subsidiaries, it shall be
allocated in a manner which reflects the impact of the matter to which the
payment and/or claim relates, failing which it shall be allocated rateably to
the Shares in the Companies concerned by reference to the proportions in which
the consideration is allocated in accordance with Schedule 5 save that any
allocation to the Shares in Novasol A/S and/or Wimdu GmbH shall instead be
treated as an allocation to the other Shares, in accordance with the percentages
set out in column (5) of Schedule 5, and in each case the consideration shall be
deemed to have been reduced (or increased, as the case may be) accordingly; or

(b)
the payment and/or claim relates to no particular Shares in any Company or
business undertaken by a Company, it shall be allocated rateably to all the
Shares by reference to the proportions in which the consideration is allocated
in accordance with Schedule 5 save that any allocation to the Shares in Novasol
A/S and/or Wimdu GmbH shall instead be treated as an allocation to the other
Shares, in accordance with the percentages set out in column (5) of Schedule 5,
and in each case the consideration shall be deemed to have been reduced (or
increased, as the case may be) accordingly.



    22







--------------------------------------------------------------------------------





4
Conditions

4.1
Conditions Precedent

The sale and purchase of the Group is conditional upon satisfaction of the
following conditions:
4.1.1    
To the extent that the proposed acquisition of all or any of the Shares (the
“Transaction”) either constitutes (or is deemed to constitute under Article
4(5)) a concentration falling within the scope of Council Regulation (EC)
139/2004 (as amended) (the “Regulation”) or is to be examined by the European
Commission as a result of a decision under Article 22(3) of the Regulation:
(a)
the European Commission taking a decision (or being deemed to have taken a
decision) under Article 6(1)(b) of the Regulation declaring the Transaction
compatible with the internal market; or

(b)
the European Commission taking a decision (or being deemed to have taken a
decision) to refer the whole or part of the Transaction to the competent
authorities of one or more Member States under Articles 4(4) or 9(3) of the
Regulation; and

(i)
each such authority taking a decision with equivalent effect to Clause 4.1.1(a)
with respect to those parts of the Transaction referred to it; and

(ii)
the European Commission taking any of the decisions under Clause 4.1.1(a) with
respect to any part of the Transaction retained by it.

4.1.2
the FCA having given notice in writing in accordance with section 189(4) or
189(7) of FSMA approving the Purchaser and any other person who would by virtue
of the Transaction acquire control of Wyndham Vacation Rentals (UK) Ltd within
the meaning of section 181 of FSMA as controller of Wyndham Vacation Rentals
(UK) Ltd with such approval being in full force and effect, or, in the absence
of such notice from the FCA, the FCA being treated in accordance with section
189(6) of FSMA as having approved the Purchaser and any other person acquiring
control of Wyndham Vacation Rentals (UK) Ltd as such controller (the “FCA
Approval”).  

4.2
Responsibility for Satisfaction

4.2.1
The Purchaser shall use best endeavours to ensure the satisfaction of the
conditions set out in Clauses 4.1.1 and 4.1.2 in each case as soon as possible
and, in respect of the conditions set out in Clause 4.1.1 and 4.1.2, to submit
all necessary filings or notifications (where applicable, in draft form) within
two Business Days of signing of this Agreement.

4.2.2
Notwithstanding the generality of the foregoing, the Purchaser shall take in
relation to the Group following Closing any and all actions necessary, proper or
advisable to eliminate each and every impediment under any antitrust or
competition law that is asserted by any Relevant Governmental Entity so as to
enable the parties hereto to close the Transaction as soon as practicable
including, without limitation, proposing, negotiating, offering to commit and
agree with all Relevant Governmental Entities to effect (and if such offer is
accepted, commit to effect), by



    23







--------------------------------------------------------------------------------





agreement, order or otherwise the sale, divestiture, licence, or disposition of
any necessary assets or businesses of the Group following Closing, in each case
where reasonably necessary to ensure that the conditions in Clause 4.1.1 and
4.1.2 are satisfied as soon as practicable and in any event prior to the Long
Stop Date.
4.2.3
Without prejudice to Clause 4.2.1, the parties agree that all requests and
enquiries from any Relevant Governmental Entity which relate to the satisfaction
of the conditions set out in Clauses 4.1.1 and 4.1.2 shall be dealt with by the
Seller and the Purchaser promptly in consultation with each other and the Seller
and the Purchaser shall co-operate with and provide all necessary information
and assistance reasonably required by such Relevant Governmental Entity upon
being requested to do so by the other. Except for communications which are
immaterial or procedural in nature, the Purchaser shall (i) promptly provide the
Seller with draft copies of all submissions and communications to any Relevant
Governmental Entity in relation to obtaining any consent, approval or action at
such time as will allow the Seller a reasonable opportunity to provide comments
on such submissions and communications before they are submitted or sent, (ii)
take into account the Seller’s reasonable comments in relation to the form and
content of such submissions and communications, and (iii) provide the Seller
with copies of all such submissions and communications promptly and in the same
form finally submitted or sent (save that in such case the Purchaser may redact
business secrets and other commercially-sensitive information, or otherwise
provide copies on an outside counsel-to-outside counsel, confidential basis),
and (iv) where requested by the Seller and where permitted by the Relevant
Governmental Entity, allow persons nominated by the Seller to attend all
meetings and calls with the Relevant Governmental Entity and to make oral
submissions at such meetings and calls.

4.2.4
The party responsible for satisfaction of each condition as set out in Clause
4.2 shall give notice to the other party of the satisfaction of the relevant
condition within two Business Days of becoming aware of the same.

4.3
Non-Satisfaction/Waiver

4.3.1
If the conditions in Clause 4.1 are not satisfied by 5pm (London time) on the
Long Stop Date the Purchaser or the Seller may, in its sole discretion,
terminate this Agreement and no party shall have any claim against any other
under it, save for any claim accrued prior to that date.

5
Pre-Closing

5.1
The Relevant Sellers’ Obligations in Relation to the Conduct of Business

5.1.1
Each of the Relevant Sellers undertakes to procure that between the date of this
Agreement and Closing the relevant Group Companies shall (i) carry on the
business of the Group as a going concern in the ordinary and usual course as
carried on prior to the date of this Agreement and in compliance with Applicable
Laws, (ii) commence the process of undertaking the Additional Actions as soon as
reasonably practicable after the date of this Agreement and use commercially
reasonable efforts to complete such actions prior to Closing and, in relation to
the matter set out at limb (a) of the definition of Additional Actions, best
efforts to complete such action by 25 May 2018, and (iii) use commercially
reasonable efforts to continue to spend at least 100% (on either a monthly or
annual basis) of the amount of capital expenditure, and in line with the
timelines, set out in the Capital Expenditure Plan



    24







--------------------------------------------------------------------------------





on a basis substantially consistent with past practice, save any act, filing or
expense (a) required in order to implement the Pre-Sale Re-Organisation Steps
Plan or (b) with the prior written consent of the Purchaser.
5.1.2
Without prejudice to the generality of Clause 5.1.1 and subject to Clause 5.2,
each of the Relevant Sellers undertakes to procure that, between the date of
this Agreement and Closing the Group Companies shall not, except as may be
required to comply with the Transaction Documents (including, without
limitation, Clause 5.7 of this Agreement), without the prior written consent of
the Purchaser:

(a)
except as set out in the Capital Expenditure Plan, enter into any agreement or
incur any commitment involving any capital expenditure in excess of US$250,000
in aggregate, exclusive of VAT;

(b)
enter into or amend in any material respect any agreement, or incur any
commitment which is not capable of being terminated without compensation at any
time with twelve months’ notice or less, and which involves or may involve total
annual expenditure in excess of US$250,000, exclusive of VAT, other than any
extension or renewal of an existing agreement in the ordinary course of business
(and on substantially similar terms);

(c)
acquire, or agree to acquire, any material asset, involving consideration,
expenditure or liabilities in excess of US$250,000, exclusive of VAT other than
in the ordinary and usual course of business;

(d)
dispose of, or agree to dispose of, any individual asset with a book value or
market value above US$250,000 other than in the ordinary and usual course of
business;

(e)
acquire or agree to acquire any share or shares in any publicly traded company;

(f)
acquire or agree to acquire any share, shares or other interest in any company,
partnership or other venture for consideration (in cash or in kind) in excess of
US$250,000;

(g)
incur any additional borrowings or incur any other indebtedness in the nature of
borrowings in each case in excess of US$250,000 other than in the ordinary and
usual course of business;

(h)
give any guarantee, indemnity, surety or security in excess of US$100,000
otherwise than in the ordinary and usual course of business;

(i)
amend the constitutional documents of the Companies (except where required by
Applicable Law);

(j)
create, allot or issue, or grant an option to subscribe for, any share capital
of any Group Company other than in accordance with the contribution plan set out
in the Data Room at document 6.16;

(k)
make or pay any distribution, dividend or repay, redeem or repurchase any share
capital of any Group Company that would result in the Group not having Cash
Balances equal to at least US$20,000,000 (in aggregate) plus



    25







--------------------------------------------------------------------------------





the amounts required to be held pursuant to Clause 6.4.5 and Schedule 12 at
Closing;
(l)
make any loan (other than the granting of any trade credit in the ordinary and
usual course of business, the Park Developer Loans or the Boat Operator
Advances) to any person (other than another Group Company) other than advances
made pursuant to agreements entered into before the date of this Agreement and
Fairly Disclosed at the date of this Agreement;

(m)
institute or settle any claim, legal action, proceeding, suit, litigation,
prosecution, investigation, enquiry, mediation or arbitration (except for debt
collection in the ordinary and usual course of business) which is material to
the business of the Group other than those claims detailed in document
3.13.1.1.10 of the Data Room. For the purpose of this paragraph (m), material
means proceedings which (if successful) are likely to result in a cost, benefit
or value to the Group of US$250,000 or more;

(n)
in relation to any Property other than in the ordinary and usual course of
business:

(i)
terminate or serve any notice to terminate, surrender or accept any surrender of
or waive the terms of any lease, tenancy or licence which is material in the
context of the relevant Group Company;

(ii)
enter into or vary any agreement, lease, tenancy, licence or other commitment
which is material in the context of the relevant Group Company;

(iii)
sell, convey, transfer, assign or charge any Property or grant any rights or
easements over any Property or enter into any covenants or other Encumbrance
affecting any Property or agree to do any of the foregoing which is material in
the context of the relevant Group Company;

(o)
save as required by law:

(i)
make any material amendment to the terms and conditions of employment (including
remuneration, pension entitlements and other benefits) (i) of any Senior
Employee (other than minor increases in the ordinary and usual course of
business) or (ii) of an Employee or group of Employees where that particular
amendment would result in an incremental increase in annual costs to the Group
or in costs on termination of USD$140,000 or more, other than salary increases
in the ordinary and usual course of business, in accordance with the Group’s
policies and consistent with past practice;

(ii)
provide or agree to provide any material gratuitous payment or material
gratuitous benefit to any Employee save as Fairly Disclosed at the date of this
Agreement;

(iii)
dismiss any Senior Employee (other than where such Senior Employee has been
determined by the relevant member of the Seller’s Group to be in breach of the
Seller’s Group’s generally



    26







--------------------------------------------------------------------------------





applied “Business Principles” or other terms set out in any employee handbook or
manual); or
(iv)
engage, appoint or assign (whether by internal transfer or otherwise) any
individual who, following such engagement, appointment or assignment, would be a
Senior Employee; or

(v)
save as Fairly Disclosed at the date of this Agreement, grant or accelerate any
awards and options under any share incentive, share option, profit sharing,
bonus or other incentive arrangements other than in accordance with the normal
practice of the Seller’s Group and other than the acceleration of the awards
under LTIP to the extent they relate to the Group, details of which have been
notified to the Purchaser;

(vi)
make any representation on behalf of the Purchaser that would legally bind the
Purchaser or a Group Company post-Closing to employees, customers or suppliers
of the Group in relation to the Transaction or its consequences other than in
accordance with the Signing Protocol or consistent with the messaging and
communication principles which may be agreed between the Purchaser and Relevant
Sellers;

(p)
discontinue or amend any Benefit Plan to any material extent or commence to wind
them up or terminate them or cause them to cease to admit new members;

(q)
enter into any binding agreement with the trustees of the UK DB Plan that
involves any post-Closing commitment on behalf of a Group Company;

(r)
amend, terminate or give any waiver or consent under the Wimdu Assignment
Agreement;

(s)
change its residence for Tax purposes or create a permanent establishment in any
jurisdiction outside its jurisdiction of incorporation;

(t)
other than as required by law, make any amendment to a Tax return or make, amend
or withdraw any election or claim for Tax purposes to the extent that to do so
would be inconsistent with previous practice of a Group Company and is likely to
have a material adverse effect on any Group Company; and

(u)
other than as required by law, enter into any closing agreement, settle any Tax
claim or assessment (including making any payment pursuant to a Tax audit,
examination, litigation proceeding or controversy), consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment,
consent to any re-assessment or examination or proposal by any Tax Authority, or
seek any ruling, clearance or confirmation from any Tax Authority, in all cases
to the extent that to do so would be inconsistent with previous practice of the
Group Company and is likely to have a material adverse effect on any Group
Company.  



    27







--------------------------------------------------------------------------------





5.2
Exceptions to Relevant Sellers’ Obligations in Relation to the Conduct of
Business

Clause 5.1 and Clause 8.1.1 shall not operate so as to prevent or restrict:
5.2.1
any matter reasonably undertaken by any member of the Group in an emergency or
disaster situation with the intention of minimising any adverse effect of such
situation in relation to the Group or the Seller’s Group;

5.2.2
any act, filing or expense required to implement, or otherwise expressly
contemplated by, the Pre-Sale Re-Organisation Steps Plan

5.2.3
any act reasonably required to effect the transfer of the members of the JVH
Group to a member of the Seller’s Group (other than the Group) prior to Closing
as contemplated by paragraph 7.1 of Schedule 12 (including, for the avoidance of
doubt, the transfer of any securities of a member of the JVH Group to another
member of the Seller’s Group (other than a Group Company), the transfer of any
asset or liability exclusively related to the business of the JVH Group)
including reasonably necessary amendments to the relevant IP Assignment
Agreement in order to remove the data analytics solutions (and consideration
therefore) relating specifically to the JVH Group from the scope of the relevant
IP Assignment provided that the Purchaser shall be consulted on such act prior
to it being effected and provided that reasonable account is taken of the
Purchaser’s views in connection therewith;

5.2.4
subject always to the covenants in Clause 5.7, any act required to implement
changes to the list of Shared Contracts in accordance with the document 6.27 in
the Data Room;

5.2.5
subject always to the covenants in Clause 5.7, any act required to: (i) novate
the contracts listed in document 6.10 of the Data Room to the Group prior to
Closing; and (ii) make notifications in relation to the contracts listed in
document 6.15 of the Data Room for the purpose of obtaining consent to the
Transaction prior to Closing;

5.2.6
any act required in accordance with Schedule 12;

5.2.7
any item or matter specifically provided for in, or otherwise contemplated by,
the Capital Expenditure Plan; or

5.2.8
any act required to implement changes to the Barclays Cash Pooling Arrangements
or Danske Bank Cash Pooling Arrangement as set out in the email from Annette
Baillie of the Seller’s Lawyers to Tom Evans and Douglas Abernethy of the
Purchaser’s Lawyers at 20.19 on 5 February 2018, provided that the terms of any
new arrangements shall be on substantially the same terms (including as regards
costs to the Group) as the existing Barclays Cash Pooling Arrangements and
Danske Bank Cash Pooling Arrangement, respectively, and provided that this is
without prejudice to the provisions of Schedule 12,

provided, in each case, that the Seller shall notify the Purchaser as soon as
reasonably practicable of any action taken or proposed to be taken as described
in this Clause 5.2 and shall provide to the Purchaser all such information as
the Purchaser may reasonably request.


    28







--------------------------------------------------------------------------------





5.3
The Seller’s and the Relevant Seller’s obligations in relation to insurance

Without prejudice to the generality of Clause 5.1.1, between the date of this
Agreement and Closing:
5.3.1
each of the Seller and the Relevant Sellers shall or shall procure that the
relevant members of the Seller’s Group shall:

(a)
maintain in force all Target Group Insurance Policies in all material respects
on the same terms and similar level of cover prevailing at the date of this
Agreement for the benefit of Group Companies;

(b)
notify to the insurers of the Target Group Insurance Policies all insurance
claims in relation to the Group Companies of which Michael Dougherty, Senior
Director, Risk Management, Wyndham Worldwide Corporation becomes aware (a)
promptly and (b) in accordance with the requirements of the relevant insurance
policy,

5.3.2
each of the Seller and the Relevant Sellers shall not and/or shall procure that
the relevant members of the Seller’s Group shall not, without the prior written
consent of the Purchaser, such consent not to be unreasonably withheld or
delayed, settle any claim made under any Target Group Insurance Policy
materially below the amount claimed.

5.4
Cooperation of Target Group Companies regarding financing

Provided that such co-operation does not materially and adversely affect the
business of any Group Company, and provided further that nothing in this Clause
5.4 will require any Group Company to incur any liability prior to Closing or to
take any action which may prejudice the Relevant Sellers' rights or position
under this Agreement or which may adversely affect any of the Relevant Sellers,
the Seller and the Relevant Sellers shall, and shall cause each of the Group
Companies (and such senior employees and management of the Group as the
Purchaser may reasonably request, including those responsible for controlling
treasury, legal and compliance functions) to provide such cooperation (including
with respect to timeliness) between date hereof and Closing as is reasonably
necessary in connection with the Purchaser’s financing arrangements to be
entered into in connection with the transactions contemplated in this Agreement
and/or otherwise for the ongoing financing requirements of the Group (the
"Financing"), as may be reasonably requested by or on behalf of the Purchaser
upon reasonable notice and at such times and locations as the Purchaser may
reasonably advise, including in particular (but without limitation):
5.4.1
participation of senior executives of the Group Companies in a reasonable number
of meetings, drafting sessions, due diligence and verification sessions,
presentations to and sessions with the Financing sources and prospective lenders
and investors (and their respective representatives and advisors) and sessions
with rating agencies;

5.4.2
providing such information regarding the Sellers or any member of the Seller’s
Group (including any Group Company) that is reasonably requested by the
Purchaser or the Financing sources, including information required by bank
regulatory authorities, by the Financing sources or by any prospective lenders
and investors in relation to applicable “know your customer” and anti-money
laundering rules and regulations;



    29







--------------------------------------------------------------------------------





5.4.3
assisting the Purchaser in the preparation and finalisation of facilities
agreements, indentures, purchase agreements and other financing documents,
information packs and similar documents, removal of any Encumbrances and
facilitating the pledging of collateral at Closing, in each case in connection
with the Financing;

5.4.4
taking the relevant resolutions authorising the entering into of any
documentation relating to the Financing, but only with effect from Closing;

The Purchaser shall, upon request of the Seller, reimburse the relevant member
of the Seller’s Group for any and all costs incurred by such member of the
Seller’s Group in connection with the co-operation as set out in this Clause
5.4.
5.5
Other Relevant Sellers’ Obligations Prior to Closing

Without prejudice to the generality of Clause 5.1.1, prior to Closing the
Relevant Sellers shall, and shall procure that the relevant Group Companies
shall:
5.5.1
to the extent permitted by applicable anti-trust laws, allow the Purchaser and
its respective agents, upon reasonable notice, reasonable access to each Group
Company’s management team and to any personnel of the Seller Group who perform
finance related functions in relation to the Group, and to take copies of, the
books, records and documents of or relating in whole or in part to the Group,
provided that the obligations of the Relevant Sellers under this Clause shall
not extend to allowing access to information which is (i) reasonably regarded as
confidential to the activities of the Seller and the Relevant Sellers otherwise
than in relation to the Group; (ii) commercially sensitive information of the
Seller’s Group (other than the Group); or (iii) commercially sensitive
information of the Group if such information cannot be shared with the Purchaser
prior to Closing in compliance with Applicable Laws;

5.5.2
enter into each of the IP Assignment Agreements;

5.5.3
implement each of the Outstanding Pre-Sale Re-Organisation Steps;

5.5.4
deliver notice in writing of the Transaction (including all such information as
is reasonably required by the relevant organisation) to:

(a)
the Civil Aviation Authority at least 10 Business Days in advance of the Closing
Date, such notice to be served by email to renewals.atol@caa.co.uk and to
specify:

(i)
that the Purchaser will acquire the entire issued share capital of the relevant
Group Companies and will therefore gain significant influence over the ATOL
Holders;

(i)
any changes to be made to the financial arrangements (including revolving credit
facilities, overdrafts, guarantees, bonds, loans or the granting of any security
interest) of the ATOL Holders provided that the Purchaser shall provide the
Relevant Sellers with such information and documentation reasonably requested to
enable them to do so;



    30







--------------------------------------------------------------------------------





(ii)
any changes to the officers or senior management of the ATOL Holders taking
effect at the Closing Date;

(iii)
any changes to the ATOL Holders’ bank mandates taking effect at the Closing
Date;

(iv)
any changes to the registered or trading names of the ATOL Holders taking effect
at the Closing Date; and

(v)
any changes to the ATOL Holders’ bank and (if different) credit card facilities
provider taking effect at the Closing Date;

(b)
ABTA Limited at least 28 days in advance of the Closing Date, such notice to be
served by email to membership@abta.co.uk and to specify the Relevant Seller’s
intention to effect a change of the beneficial owners of each of the ABTA
Members;

5.5.5
provide such assistance, co-operation and information as the Purchaser may
reasonably request in relation to the matters set out in Clause 5.6.2, including
by allowing the Purchaser and its respective agents, upon reasonable notice,
reasonable access to each Group Company’s management team, and to take copies
of, the books, records and documents of or relating in whole or in part to the
Group, provided that the obligations of the Relevant Sellers under this Clause
shall not extend to allowing access to information which is (i) reasonably
regarded as confidential to the activities of the Seller and the Relevant
Sellers otherwise than in relation to the Group; (ii) commercially sensitive
information of the Seller’s Group (other than the Group); or (iii) commercially
sensitive information of the Group if such information cannot be shared with the
Purchaser prior to Closing in compliance with Applicable Laws;

5.5.6
provide such reasonable assistance and co-operation as the Purchaser may request
in relation to seeking to obtain change of control consents from the third party
counterparties to the commercial contracts to which the Group Companies are
party;

5.5.7
prior to Closing, seek to obtain the consent of Danske Leasing A/S to the
Transaction pursuant to the Danish Lease Agreement and the Seller agrees to
indemnify and keep indemnified the Purchaser and each member of the Purchaser’s
Group (on an after-Tax basis) on demand against any penalties or other Losses
suffered or incurred by any member of the Purchaser’s Group arising out of or in
connection with (i) the seeking or obtaining of consent of Danske Leasing A/S to
the Transaction pursuant to the Danish Lease Agreement or (ii) the termination
of the Danish Lease Agreement as a result of the Transaction, including
relocation costs; and

5.5.8
without the prior written consent of the Purchaser, not make, and shall ensure
that no person makes, prior to Closing any change for U.S. federal income tax
purposes, to the tax year of any Group Company that is an Election Consent
Company (as defined in the Tax Indemnity).

5.6
Purchaser’s Obligations Prior to Closing

5.6.1
The Purchaser shall use reasonable endeavours to provide, or procure the
provision of, such information and assistance as the Relevant Sellers and the
relevant Group Companies may reasonably request for the purpose of satisfying
the obligations set



    31







--------------------------------------------------------------------------------





out in Clause 5.5.4 as soon as possible and in any event no later than the
relevant deadlines specified in Clause 5.5.4.
5.6.2
The Purchaser shall use reasonable endeavours to cooperate with the Seller to
procure that the Regulated Companies reach written agreement with the
Authorities of the terms applicable to their continued membership, licence, or
authorisation (as applicable) under the Authorities’ respective regulatory
regimes as soon as reasonably practicable following the date of this Agreement
and to minimise the amount of any liquidity restrictions under the terms agreed
between the ATOL Holders and the Civil Aviation Authority, provided that, in
connection therewith:

(a)
no member of the Purchaser’s Group shall be required to make any changes to its
capital structure;

(b)
no member of the Purchaser’s Group shall be obliged to provide any parent
company guarantee other than a guarantee from another Group Company which is
permitted under the Purchaser’s Group’s financing arrangements; or

(c)
no Regulated Company shall be obliged to agree to any dividend restrictions
other than as may be customarily required by the Authorities in broadly similar
circumstances.

5.7
Pre-Closing Obligations in relation to Separation and Transition

5.7.1
The Seller shall, and shall procure that the Seller’s Group shall, prior to
Closing use commercially reasonable efforts to:

(a)
complete such aspects of the Separation as can reasonably be completed prior to
Closing, including the transition of the dependency of the RCI entities within
the Seller’s Group (excluding any Group Companies) on the SSIO voice and call
centre infrastructure to a replacement system; and

(b)
negotiate in good faith, agree and execute the terms of the New Wyndham Home
Exchange Agreement.

5.7.2
The Purchaser shall, at its own cost, use commercially reasonable endeavours
promptly to provide (or procure the prompt provision by the Group Companies of)
all such cooperation and assistance as may reasonably be requested by the Seller
or any member of the Seller’s Group from time to time to comply with its
obligations under this Clause 5.7.

5.7.3
In respect of any Shared Contract where the Purchaser agrees that the proposed
Separation action is the entering into of a new contract between the relevant
third party and the relevant Group Company prior to Closing (“New Contract”),
the Seller shall, or shall procure that a member of the Seller’s Group shall:

(a)
use reasonable endeavours promptly to commence negotiations with the relevant
third party with a view to agreeing terms of such New Contract prior to Closing;

(b)
use reasonable endeavours to negotiate market terms (including pricing), in
respect of each New Contract which, when taken as a whole, are no less
favourable than the terms under the relevant Shared Contract at the date of this
Agreement;



    32







--------------------------------------------------------------------------------





(c)
keep the Purchaser reasonably updated in respect of the progress of such
negotiations and, to the extent reasonably practicable, involve the Purchaser in
those negotiations at the Purchaser’s request with a view to agreeing terms of
New Contracts that are commercially acceptable to the Purchaser;

(d)
notify the Purchaser as soon as reasonably practicable of any material adverse
change to the terms of such New Contract (which includes an increase in the
charges payable above the charges currently payable under such Shared Contract);

(e)
to the extent that such New Contracts are not executed prior to Closing, despite
such reasonable endeavours referred to in (a) and (b) above the Seller shall, or
shall procure that a member of the Seller’s Group shall:

(i)
continue to use reasonable endeavours for the TSA Pass-Through Period (as
defined below) following Closing with a view to agreeing such New Contracts
promptly following Closing in accordance with this Clause 5.7.3; and

(ii)
provide the benefit of the relevant Shared Contracts to the Purchaser and/or the
Group on a pass-through basis under the Transitional Services Agreement until:
(a) the New Contract is executed; or (b) the expiry of the applicable Service
Period (as such term is defined in the Transitional Services Agreement) for such
Service as specified in the TSA Service Schedules (or to the extent not
specified in the TSA Service Schedules, the Service Period for which the
pass-through benefit of such Shared Contract shall be received by the Purchaser
and/or the Group shall be that set out in the TSA Services Schedule for Services
similar or equivalent to those provided under the Shared Contract), such period
being no shorter than six months, whichever is the sooner (such period being the
“TSA Pass-Through Period”);

(f)
if the Recurring Costs (based on the user numbers and/ or volume level and other
non-price factors (where relevant) applicable to the Group during the 12 months
prior to the date of this Agreement) proposed by such third party under a
potential New Contract exceed 110% of the Recurring Cost paid or payable by the
Group under the relevant Shared Contract for the 12 months ended on the date of
this Agreement (each such New Contract being a “110% Agreement”), the Purchaser
may, on prompt written notice to the Seller, reject such 110% Agreement in its
sole discretion;

(g)
in the event that the Recurring Costs (based on the user numbers and/ or volume
level and other non-price factors (where relevant) applicable to the Group
during the 12 months prior to the date of this Agreement) proposed by such third
party under a New Contract exceed the Recurring Cost paid or payable by the
Group for the 12 months ended on the date of this Agreement, the Seller shall
indemnify and keep indemnified on demand the Purchaser for such excess Recurring
Costs, multiplied by 11, provided that the Purchaser shall be responsible for
the first £500,000 of such excess Recurring Costs (in aggregate across all New
Contracts) payable pursuant to this Clause 5.7.3(g); and

(h)
if the Purchaser rejects a 110% Agreement pursuant to Clause 5.7.3(f) or any New
Contract cannot be executed by the end of the TSA Pass-Through Period pursuant
to Clause 5.7.3(e)(ii), the Seller shall be responsible (at its own cost) for
seeking alternative replacement arrangements on terms substantially similar to
the relevant Shared Contract and Clauses 5.7.3(b) to (g) shall apply to such
alternative replacement arrangement as if it were a New Contract.



    33







--------------------------------------------------------------------------------





5.7.3A    All costs which are not Recurring Costs (“One-Off Costs”) under or in
relation to a New     Contract (including alternative replacement arrangements
under Clause 5.7.3(h) above) and     that are incurred by the Purchaser or the
Group as a result of the need to enter into a New     Contract (or alternative
replacement arrangements under Clause 5.7.3(h)) as a result of the
    Transaction, shall be paid by the Seller on demand.
5.7.4
The parties acknowledge and agree that as at the date of this Agreement, the
Draft TSA Schedules are in draft form and are subject to ongoing Separation
discussions and activities. The Purchaser and the Seller shall, or shall procure
that the Purchaser’s Group or Seller’s Group (respectively), use all
commercially reasonable efforts to complete and agree the TSA Service Schedules
prior to Closing.

5.7.5
Each party shall designate a representative within five (5) Business Days of
this Agreement (each, a “TSA Manager”) to act as its primary point of contact
for the co-ordination and the provision or receipt of the Services under the
Transitional Services Agreement and the preparation and finalisation of the TSA
Service Schedules and the Draft Migration Plan in accordance with Clause 5.7.10.

5.7.6
Each party (“Party 1”) shall, or shall procure that its Affiliates (being, in
the case of the Purchaser, the Purchaser’s Group and, in the case of the Seller,
the Seller’s Group) shall, use their reasonable endeavours at their own cost
(provided that such cost shall be recoverable against Party 2 (as defined below)
under the Transitional Services Agreement, subject to the limitations therein
and in this Clause 5.7) to obtain and maintain (in each case, to the extent not
already obtained) such consents, licences, permits, approvals or any agreements
of third party providers as are required for the purposes of providing the
Services to the other party (“Party 2”) under the Transitional Services
Agreement (the “Third Party Consents”). In no event shall Party 1 have the right
to incur any cost in connection with obtaining Third Party Consents, or which
are otherwise payable to third parties in order for Party 1 to provide services
under the Transitional Service Agreement (“Third Party Costs”), which in total
exceed £50,000 above such costs as are set out in the Draft TSA Schedule as at
the date of this Agreement on Party 2’s behalf, without Party 2’s prior written
consent (not to be unreasonably withheld or delayed) and Party 2’s consent (not
to be unreasonably withheld or delayed) shall also be sought prior to every
£50,000 being incurred in respect of Third Party Costs thereafter.

5.7.7
Any Third Party Costs in relation to the Seller Services under the Transitional
Services Agreement, including the cost of any replacement arrangement under
Clause 5.7.9(b) below, (taken in aggregate of all such Third Party Costs or
alternative arrangements paid or agreed prior to Closing and under the
Transitional Services Agreement) in excess of £1,600,000 (the “Third Party Cost
Cap”) will be borne by the Seller, provided that the Third Party Cost Cap shall
not include the first £500,000 of Recurring Costs (in aggregate across all New
Contracts) which shall be borne by the Purchaser pursuant to Clause 5.7.3(g).
The Third Party Cost Cap will be increased in the event that any Service is
extended, by the amount of the Charges payable for that Seller Service for the
extended period, calculated in accordance with the amounts documented in the
Draft TSA Schedule.

5.7.8
Party 2 or the Seller (as applicable) shall, at its own cost, use reasonable
endeavours to provide promptly all such cooperation and assistance in obtaining
and maintaining the Third Party Consents as Party 1 or the Seller (as
applicable) may reasonably request from time to time.

5.7.9
Where a Third Party Consent: (i) is not obtained by Party 1 within forty-five
(45) Business Days following the date of this Agreement; or (iii) is withdrawn,
terminated or expires prior to Closing, as applicable, through no fault, act or
omission of Party 1 or any member of its Group, Party 1 or the Seller (as
applicable) shall:



    34







--------------------------------------------------------------------------------





(a)
as soon as possible notify Party 2 of the same; and

(b)
work with Party 2 in good faith for twenty (20) Business Days from the date
Party 2 is notified in accordance with Clause 5.7.9(a) to seek to implement
alternative means of continuing the provision of (1) the affected services(s) to
be provided under the Transitional Services Agreement or (2) the relevant
benefit to the Group.

5.7.10
In respect of those Separation matters that it is anticipated cannot or may not
be completed by Closing despite the commercially reasonable efforts of the
parties used in accordance with Clauses 5.7.1 and 5.7.2, each party shall, or
shall procure that its Affiliates (being, in the case of the Purchaser, the
Purchaser’s Group and, in the case of the Seller, the Seller’s Group) shall,
within twenty (20) Business Days of the date of this Agreement, provide to the
other party a draft Migration Plan (the “Draft Migration Plan”). The parties
shall, within ten (10) Business Days of the relevant Draft Migration Plan having
been provided to the Seller or the Purchaser (as appropriate), meet (either by
telephone or in person) to discuss and seek to agree the contents of the
relevant Draft Migration Plan within a further twenty (20) Business Days. The
parties shall use their commercially reasonable endeavours to finalise the Draft
Migration Plan by Closing. The parties agree and acknowledge that the Migration
Charges shall be the reasonable third party and staff costs that will be
incurred by the Seller, or a member of the Seller’s Group, in providing or
procuring the Migration (as defined in the Transitional Services Agreement)
assistance requested by the Purchaser under the Migration Plan. For the
avoidance of doubt, any Migration Charges (as defined in the Transitional
Services Agreement) may not be included in the Draft Migration Plan (or the
Migration Plan as defined in the Transitional Services Agreement) without the
agreement of the Purchaser. Any Migration Charges in excess of £100,000 will be
borne by the Seller.

5.7.11
Prior to Closing, the parties shall negotiate and agree (acting promptly and in
good faith) the Brand Licence Agreements and the Rewards Agreements, which shall
include the terms set out in the Term Sheets. If the Brand Licence Agreements
and the Rewards Agreements are not agreed between the Parties prior to Closing:
(i) the parties shall continue to use all commercial reasonable efforts to
negotiate, agree and execute the Brand Licence Agreements and the Rewards
Agreements as soon as reasonably practicable following Closing, and (ii) until
such time as the Brand Licence Agreements and the Rewards Agreements are agreed
between the parties and duly executed by each of the parties thereto, the terms
of the Term Sheets (together with such other terms as are considered customary
and necessary in standard arrangements of a similar nature) shall be binding on
the parties and govern the ongoing relationship between the parties.

5.7.12
The Relevant Sellers undertake to pay to the Purchaser on demand as a purchase
price adjustment an amount equal to the amount of any increase in One-off Costs
suffered by a Group Company under any contract with a third party which results
from the third party exercising any right in such contract which is triggered by
the transfer of Shares pursuant to Clause 2.2, and such payments shall be
treated as an adjustment to the Purchase Price (and any such payments shall
adjust the allocation of the Purchase Price in accordance with Schedule 5). The
Relevant Sellers undertake to pay to the Purchaser on demand as a purchase price
adjustment an amount equal to the amount of any increase in Recurring Costs
suffered by a Group Company under any contract with a third party which results
from the third party exercising any right in such contract which is triggered by
the transfer of Shares pursuant to clause 2.2 multiplied by 11, and such
payments shall be treated as an adjustment to the Purchase Price (and any such
payments shall adjust the allocation of the Purchase Price in accordance with
Schedule 5).



    35







--------------------------------------------------------------------------------





5.8
Foreign Exchange Hedges

5.8.1
The Seller shall procure that between the date of this Agreement and Closing,
Foreign Exchange Hedges shall continue to be entered into in the ordinary and
usual course of business of JVH and consistent with past practice.

5.8.2
The parties will use their respective reasonable endeavours to procure that
agreements are entered into to novate the Foreign Exchange Hedges as soon as
reasonably practicable after the date hereof and that the Foreign Exchange
Hedges are novated from Wyndham Worldwide Corporation to an entity nominated by
the Purchaser (“Nominated Entity”) with the novation to take effect from
Closing. Without prejudice to the generality of the foregoing, reasonable
endeavours shall include:

(a)
in the case of the Purchaser:

(i)
using reasonable endeavours to offer to the counterparties to the Foreign
Exchange Hedges commercially reasonable undertakings in connection with any
obligation of a member of the Purchaser's Group or, post-Closing, the Group,
pursuant to the Foreign Exchange Hedges, including the ability to draw down
amounts from a credit facility available to the Group or Purchaser's Group
following Closing (but excluding granting any security that is or will be
granted to, or would rank senior or pari passu with, any security in connection
with any credit facility available to the Group or the Purchaser’s Group
following Closing); and

(ii)
negotiating in good faith with the counterparties to the Foreign Exchange
Hedges, any amendments to the terms of the Foreign Exchange Hedges, including
the terms of any ISDA master agreement and schedule required by such
counterparty to the Foreign Exchange Hedges;

(b)
on the part of the Seller´s Group:

(i)
cooperating with the counterparties to the Foreign Exchange Hedges and the
Purchaser to effect such novation; and

(ii)
providing to the Purchaser, such information as may be reasonably required to
facilitate such novation.

5.8.3
If the parties have performed their obligations in accordance with Clause 5.8.2
but no novation has taken place upon Closing, then:

(a)
the parties shall procure that the agreements between Wyndham Worldwide
Corporation and any member of the Group passing on the benefit or burden of a
Foreign Exchange Hedge shall automatically terminate and any accrued rights,
obligations and liabilities shall be waived by Wyndham Worldwide Corporation and
by each member of the Group and the Foreign Exchange Hedges be dealt with solely
by this Clause 5.8.3;

(b)
the Seller shall procure that Wyndham Worldwide Corporation shall only deal with
the Foreign Exchange Hedges relating to JVH as set out in Clause 5.8.3(a) above
and in accordance with the instructions of the Purchaser, it being understood
that Wyndham Worldwide Corporation shall not be under any obligation to enter
into any new Foreign Exchange Hedges post-Closing;



    36







--------------------------------------------------------------------------------





(c)
if an amount is received by any member of the Seller's Group in connection with
the termination referred to in Clause 5.8.3(a) above from the counterparty to a
Foreign Exchange Hedge, then the Seller shall procure the payment to the
Purchaser of the amount so received, less the reasonable third party expenses of
recovering such amount, within 5 Business Days of receipt; and

(d)
if an amount is payable by the Seller´s Group in connection with the termination
referred to in Clause 5.8.3(a) above to the counterparty to a Foreign Exchange
Hedge, then the Purchaser shall pay to the Seller the amount so payable at the
same time as that amount is payable by the Seller´s Group to the counterparty.

5.8.4
Notwithstanding any provision in this Agreement to the contrary, none of the
limitations of liability contained in Clause 10 shall apply to any claim by the
Purchaser pursuant to this Clause 5.8.

5.9
SevenVentures

5.9.1
The Relevant Seller shall procure that Wimdu GmbH makes an offer to negotiate
and implement a full and final cash settlement and release in respect of
SevenVentures Rights prior to Closing.

5.9.2
The Relevant Seller shall procure that Wimdu GmbH makes an offer to Seven
Ventures in full and final settlement and release of the SevenVentures Rights,
the offer to be made no later than 20 Business Days after the date of this
Agreement and to be for the payment of a cash sum only (the “Seven Ventures
Offer”). Prior to making the Seven Ventures Offer the Relevant Seller shall
consult in good faith with the Purchaser with respect to the amount of the Seven
Ventures Offer and take reasonable account of the views of the Purchaser in
relation to the amount of the Seven Ventures Offer.

5.9.3
The Seven Ventures Offer shall be made in good faith with the intention of
agreeing full and final settlement prior to Closing, having regard to the
SevenVentures Rights in the context of the Transaction. The Seller shall procure
that Wimdu GmbH shall engage in good faith negotiations for a reasonable period
after the Seven Ventures offer to the extent that there is a reasonable belief
that agreement can be reached.

5.9.4
The Seller shall keep the Purchaser reasonably informed of any discussions with
SevenVentures in relation to the SevenVentures Rights, such obligation to
include providing the Purchaser without delay with copies of all written
(including email) exchanges with SevenVentures and a reasonably detailed summary
of any meetings (including by telephone) with SevenVentures.

5.9.5
If the Seven Ventures Offer is not accepted by Seven Ventures prior to the
Closing Date, no Relevant Seller shall have any further obligations in relation
to the Seven Ventures Rights. If the Seven Ventures Offer is accepted prior to
the Closing Date, the Relevant Seller shall settle such amounts due to Seven
Ventures pursuant to the Seven Ventures Offer as soon as reasonably practicable.

5.10
LTIP Payments

The Seller will or will procure that on or around the Effective Time: (i) any
awards held under the LTIP by Employees (the “LTIP Awards”) will vest in full;
(ii) subject to sub-paragraph (iii), those LTIP Awards will be settled in shares
(the “Award Shares”); and (iii) in respect of each such Employee, a number of
Award Shares whose aggregate value is equal to the income or withholding taxes
and employee’s national insurance or social security contributions arising on
vesting or settlement of such Employee’s LTIP Award (such value being the “LTIP
Tax Liability”) will be withheld from the Award Shares to be transferred to such
Employee.


    37







--------------------------------------------------------------------------------





6
Closing

6.1
Date and Place

Closing shall take place at the London offices of Kirkland & Ellis International
LLP or such other location as may be agreed between the Purchaser and the Seller
on the earliest date that is the 1st Business Day of the month (being a month
after April 2018) that falls at least five Business Days following notification
of the fulfilment or waiver of the conditions set out in Clause 4.1, or at such
other location, time or date as may be agreed between the Purchaser and the
Seller; provided that the Seller in its sole discretion may, if the Seller has a
reasonable belief that postponing Closing may reduce the Group’s post-Closing
collateral requirements as described in Schedule 12, postpone Closing to the 1st
Business Day of a later month (prior to the Long Stop Date) by serving notice in
writing on the Purchaser at least 5 Business Days before the date on which
Closing was expected to take place in accordance with this Clause 6.1,
postponing Closing to that later date.
6.2
Closing Events

On Closing, or before Closing with effect as of Closing, the parties shall
comply with their respective obligations specified in Part 2 of Schedule 6 in
relation to the Group Companies. The Seller may waive some or all of the
obligations of the Purchaser as set out in Schedule 6 and the Purchaser may
waive some or all of the obligations of the Seller or the Relevant Sellers as
set out in Schedule 6.
6.3
Payment on Closing and initial allocation of the Purchase Price

6.3.1
On Closing the Purchaser shall pay (in accordance with Clause 16.6) an amount in
cleared funds to the Relevant Sellers which is equal to:

(a)
the Bid Amount;

plus
(b)
the Estimated Cash and the Estimated Intra-Group Financing Receivables;

minus
(c)
the Estimated Third Party Indebtedness and the Estimated Intra-Group Financing
Payables;

minus
(d)
provided the Seller Group has not retained the JVH Group pursuant to paragraph 7
of Schedule 12 and only if no notice under Clause 6.4.2 has been given, the Low
Estimated Ring-fenced Amount;

minus
(e)
provided the Seller Group has not retained the JVH Group pursuant to paragraph 7
of Schedule 12 and only if a notice under Clause 6.4.2 has been given, an amount
equal to:



    38







--------------------------------------------------------------------------------





(i)
90% of the Actual Ring-fenced Amount, if 90% of the Actual Ring-fenced Amount is
less than or equal to the High Estimated Ring-fenced Amount; or

(ii)
the High Estimated Ring-fenced Amount plus 100% of the difference between the
Actual Ring-fenced Amount and the High Estimated Ring-fenced Amount divided by
0.9, if 90% of the Actual Ring-fenced Amount is more than the High Estimated
Ring-fenced Amount,

provided that such amount may not exceed an amount equal to the Actual
Ring-fenced Amount;
plus or minus
(f)
the Estimated Working Capital Adjustment.

6.3.2
The Purchase Price shall initially be allocated in accordance with paragraph 1
of Schedule 5.

6.4
Notifications to determine payments on Closing

6.4.1
Five Business Days prior to Closing, the Seller shall notify the Purchaser of
the following in the form of a statement prepared in accordance with Part 2 of
Schedule 7 of:

(a)
the Estimated Cash;

(b)
the Estimated Third Party Indebtedness;

(c)
the Estimated Intra-Group Financing Receivables;

(d)
the Estimated Intra-Group Financing Payables;

(e)
the Estimated Working Capital; and

(f)
the Estimated Working Capital Adjustment,

together with reasonable supporting information for the calculation of the items
set out in this Clause 6.4.1, for the Purchaser’s review for obvious error or
mis-statement.
In addition, if there is a reasonable expectation that Closing may take place
the next calendar month, the Seller shall provide the Purchaser with informal
estimates of the amounts referred to under (a) to (f), 15 Business Days prior to
the expected Closing Date.
6.4.2
Provided the Seller Group has not retained the JVH Group pursuant to paragraph 7
of Schedule 12, if the Actual Ring-fenced Amount has been determined prior to
the date falling five Business Days prior to Closing, then the Purchaser shall,
on or before the date falling five Business Days prior to Closing, deliver to
the Seller a notice setting out the Actual Ring-fenced Amount.

6.4.3
On Closing:



    39







--------------------------------------------------------------------------------





(a)
the Purchaser shall procure that each relevant Group Company repays to the
relevant member of the Seller’s Group the amount of any Estimated Intra-Group
Financing Payables and shall acknowledge on behalf of each relevant Group
Company the payment of the Estimated Intra-Group Financing Receivables in
accordance with Clause 6.4.3(b); and

(b)
the Relevant Sellers shall procure that each relevant member of the Seller’s
Group repays to the relevant Group Company the amount of any Estimated
Intra-Group Financing Receivables and shall acknowledge on behalf of each
relevant member of the Seller’s Group the payment of the Estimated Intra-Group
Financing Payables in accordance with Clause 6.4.3(a).

6.4.4
The repayments made pursuant to Clause 6.4.3 shall be adjusted in accordance
with Clause 7.4 when the Closing Statement becomes final and binding in
accordance with Clause 7.2.1.

6.4.5
Provided the Seller Group has not retained the JVH Group pursuant to paragraph 7
of Schedule 12, the Seller shall procure that the Cash Balances of the ATOL
Holders at Closing shall be at least equal to the Low Estimated Ring-fenced
Amount (if no notice under Clause 6.4.2 has been given) or such amount as the
ATOL Holders have agreed with the Civil Aviation Authority shall be subject to
restrictions prohibiting it from being spent, distributed, loaned or released by
the ATOL Holders immediately following Closing (if a notice under Clause 6.4.2
has been given), such amount to be split between bank accounts controlled by the
ATOL Holders in such proportions as may be notified to the Seller by the
Purchaser at least five Business Days prior to Closing and, failing such
notification, as the Seller shall determine.

6.5
Breach of Closing Obligations

6.5.1
If any party fails to comply with any material obligation in Clauses 6.2 and 6.3
and Schedule 6 in relation to Closing, the Purchaser, in the case of
non-compliance by the Seller or any Relevant Seller, or the Seller, in the case
of non-compliance by the Purchaser, shall be entitled in addition to and without
prejudice to all other rights or remedies available) by written notice to the
Seller or the Purchaser, as the case may be:

(a)
to effect Closing so far as practicable having regard to the defaults which have
occurred; or

(b)
to fix a new date for Closing (not being more than 20 Business Days after the
agreed date for Closing and provided such date is prior to the Long Stop Date)
in which case:

(i)
the provisions of Schedule 6 shall apply to Closing as so deferred but provided
such deferral may only occur once; and

(ii)
if a party from the same group as that entity which originally failed to comply
(being any Relevant Seller (on the one hand) or the Purchaser (on the other
hand)) fails to comply with any material obligation in Clauses 6.2, 6.3 or
Schedule 6 in relation to the deferred Closing, then the non-defaulting party
shall be entitled to terminate this Agreement (other than the Surviving Clauses)
without liability on its part or on the part of those on whose behalf



    40







--------------------------------------------------------------------------------





notice is served. Save as aforesaid or as otherwise provided, neither the
Relevant Sellers nor the Purchaser shall have any right to terminate or rescind
this Agreement.
6.5.2
If this Agreement is terminated in accordance with Clause 6.5.1(b)(ii) all
obligations in respect of Closing shall end, save in respect of rights and
liabilities which have accrued before termination.

6.6
Purchaser’s Financing Arrangements

6.6.1
The Purchaser confirms that:

(a)
it has, on or prior to the date of this Agreement, provided the Seller with true
and complete copies of the signed commitment papers in connection with the
Financing (excluding any fee letters or syndication letter) (the “Commitment
Papers”) and undertakes that it will, at Closing, exercise its rights under the
Commitment Papers and any facilities agreement entered into in connection
therewith to drawn down the funding committed thereunder; and

(b)
it has available loan facilities (and equity commitments), as reflected in the
Commitment Papers (and the Equity Commitment Letter and together with any
corresponding long-form financing documents, the “Purchaser Financing
Documents”) and the Purchaser Financing Documents will at Closing provide, in
immediately available funds (the “Funds”), the necessary cash resources (after
deducting any fees and/or other costs payable at Closing from such cash
resources) to pay the amount due under Clause 6.3.1 on Closing and are not
subject to any conditions to drawdown not contained in the Purchaser Financing
Documents.

7
Post-Closing Adjustments

7.1
Closing Statements

The Purchaser shall procure that following Closing there shall be drawn up a
draft of the Closing Statement (the “Draft Closing Statement’’) in accordance
with Part 1 of Schedule 7 in relation to the Group Companies.
7.2
Determination of Closing Statement

7.2.1
The Draft Closing Statement as agreed or determined pursuant to paragraph 4 of
Part 1 of Schedule 7:

(a)
shall constitute the Closing Statement for the purposes of this Agreement; and

(b)
shall be final and binding on the parties.

7.2.2
The Working Capital, the Group Companies’ Cash Balances, the Third Party
Indebtedness, the Intra-Group Financing Receivables and the Intra-Group
Financing Payables shall be as set out in the Closing Statement.

7.3
Adjustments to Purchase Price



    41







--------------------------------------------------------------------------------





7.3.1
Group Companies’ Cash Balances:

(a)
if the Group Companies’ Cash Balances are less than the Estimated Cash, the
Relevant Sellers shall repay to the Purchaser an amount equal to the deficiency;
or

(b)
if the Group Companies’ Cash Balances are greater than the Estimated Cash, the
Purchaser shall pay to the Relevant Sellers an additional amount equal to the
excess.

7.3.2
Intra-Group Financing Receivables:

(a)
if the Intra-Group Financing Receivables are less than the Estimated Intra-Group
Financing Receivables, the Relevant Sellers shall repay to the Purchaser an
amount equal to the deficiency; or

(b)
if the Intra-Group Financing Receivables are greater than the Estimated
Intra-Group Financing Receivables, the Purchaser shall pay to the Relevant
Sellers an additional amount equal to the excess.

7.3.3
Third Party Indebtedness:

(a)
if the Third Party Indebtedness is greater than the Estimated Third Party
Indebtedness, the Relevant Sellers shall repay to the Purchaser an amount equal
to the excess; or

(b)
if the Third Party Indebtedness is less than the Estimated Third Party
Indebtedness, the Purchaser shall pay to the Relevant Sellers an additional
amount equal to the deficiency.

7.3.4
Intra-Group Financing Payables:

(a)
if the Intra-Group Financing Payables are greater than the Estimated Intra-Group
Financing Payables, the Relevant Sellers shall repay to the Purchaser an amount
equal to the excess; or

(b)
if the Intra-Group Financing Payables are less than the Estimated Intra-Group
Financing Payables, the Purchaser shall pay to the Relevant Sellers an
additional amount equal to the deficiency.

7.3.5
Working Capital:

(a)
if the Working Capital is less than (or more negative than) the Estimated
Working Capital, the Relevant Sellers shall repay to the Purchaser an amount
equal to the deficiency; or

(b)
if the Working Capital exceeds (or is less negative than) the Estimated Working
Capital, the Purchaser shall pay to the Relevant Sellers an additional amount
equal to the excess.

7.4
Adjustments to repayment of Intra-Group Financing Payables and Intra-Group
Financing Receivables



    42







--------------------------------------------------------------------------------





7.4.1
Following the determination of the Closing Statement pursuant to Clause 7.2 and
paragraph 4 of Part 1 of Schedule 7, if the amount of any Intra-Group Financing
Payable and/or any Intra-Group Financing Receivable contained in that Closing
Statement is greater or less than the amount of the corresponding Estimated
Intra-Group Financing Payable or Estimated Intra-Group Financing Receivable,
then the Relevant Sellers and the Purchaser shall procure that such adjustments
to the repayments pursuant to Clause 6.4.3 are made as are necessary to ensure
that (taking into account such adjustments and any amounts settled since
Closing, other than in accordance with Clause 6.4.3) the actual amount of each
Intra-Group Financing Payable and each Intra-Group Financing Receivable has been
repaid by each relevant Group Company to the relevant member of the Seller’s
Group or by the relevant member of the Seller’s Group to the relevant Group
Company, as the case may be.

7.5
Interest

7.5.1
Any payment to be made in accordance with Clause 7.3.1, 7.3.3 or 7.3.5 shall
include interest thereon calculated from the Closing Date to the date of payment
at a rate per annum of 1 per cent above USD LIBOR. Such interest shall accrue
from day to day.

7.5.2
Any payment to be made in accordance with Clause 7.3.2 or 7.3.4 shall include
interest thereon calculated from the Closing Date to the date of payment at the
rate per annum applicable to the relevant Intra-Group Financing Payable or
Intra-Group Financing Receivable or, where the relevant Intra-Group Financing
Payable or Intra-Group Financing Receivable is non-interest bearing, at a rate
per annum of 1 per cent above USD LIBOR. Such interest shall accrue from day to
day.

7.6
Post-Closing Ring-fenced Amount Adjustment

7.6.1
Provided the Seller Group has not retained the JVH Group pursuant to paragraph 7
of Schedule 12 and if no notice has been given under Clause 6.4.2, then within
five Business Days of the first date upon which written agreement has been
reached with each of the Authorities pursuant to Clause 5.6.2, the Purchaser
shall notify the Seller of the Actual Ring-fenced Amount (the “Ring-fenced
Amount Notice”).

7.6.2
In respect of the Ring-fenced Amount Notice:

(a)
If 90% of the Actual Ring-fenced Amount, is less than or equal to the Low
Estimated Ring-fenced Amount, then the Purchaser shall pay to the Relevant
Sellers the difference between the Low Estimated Ring-fenced Amount and 90% of
the Actual Ring-fenced Amount;

(b)
if 90% of the Actual Ring-fenced Amount is greater than the Low Estimated
Ring-fenced Amount but less than or equal to the High Estimated-Ring Fenced
Amount, then the Relevant Sellers shall pay to the Purchaser an amount equal to
the difference between 90% of the Actual Ring-fenced Amount and the Low
Estimated Ring-fenced Amount; or

(c)
if 90% of the Actual Ring-fenced Amount is greater than the High Estimated
Ring-fenced Amount, then the Relevant Seller shall pay to the Purchaser the High
Estimated Ring-fenced Amount plus 100% of the difference between the Actual
Ring-fenced Amount and the High Estimated Ring-



    43







--------------------------------------------------------------------------------





fenced Amount divided by 0.9 (provided that such amount may not exceed an amount
equal to the Actual Ring-fenced Amount), less the Low Estimated Ring-fenced
Amount.
7.6.3
If at any time prior to the date falling 4 years after the Closing Date:

(a)
the Purchaser (or an Affiliate of the Purchaser) transfers (directly or
indirectly (including, but not limited to, beneficial or contractual transfers))
a Controlling Interest in any member of the ATOL Holders to any other person,
the Purchaser shall pay to the Relevant Sellers an amount equal to 60 per cent.
of the amount, if any, by which X exceeds Y (where X is an amount equal to 90%
of the Actual Ring-fenced Amount (pro-rated to correspond with the percentage
transferred if such Controlling Interest is less than 100%) and Y is an amount
equal to the amount (if any) the Purchaser (or its Affiliate) has agreed to pay
(or deduct from the price due to it or represents cash or other asset or value
required to be delivered for no or reduced consideration (including for example
as part of a working capital or minimum cash requirement) to the person
acquiring such Controlling Interest in the ATOL Holders for the purpose of
meeting any cash restriction or other condition imposed on such acquirer of such
Controlling Interest in an ATOL Holder (or its Affiliates) by the Civil Aviation
Authority in connection with an ATOL licence of an ATOL Holder; or

(b)
the ATOL licence of an ATOL Holder is not renewed, is withdrawn or surrendered
and, as a result, there is no requirement imposed by the Civil Aviation
Authority on an ATOL Holder to ring fence the Actual Ring-fenced Amount (or
another amount), the Purchaser shall pay to the Relevant Sellers an amount equal
to the difference between 90% of the Actual Ring-fenced Amount and the then cash
ring-fencing requirements imposed on the relevant ATOL Holder at that time
(which may be zero).

7.7
Payment and allocation

7.7.1
Any payment pursuant to Clause 7.3, and any interest payable pursuant to Clause
7.5, shall be made on or before the Final Payment Date. Any payment pursuant to
Clause 7.6 shall be made on or before the date falling ten Business Days after
the date of the Ring-fenced Amount Notice.

7.7.2
The parties agree that, once the Closing Statement is agreed or determined
pursuant to paragraph 4 of Part 1 of Schedule 7, the sums which the Purchaser
and Relevant Sellers are respectively obliged to pay pursuant to Clauses 7.3 to
7.5 shall be aggregated and netted off against each other. Whichever of the
Relevant Sellers or the Purchaser are then left with any payment obligation
under Clauses 7.3 to 7.5, it shall make the applicable payment(s).

7.7.3
Where any payment is required to be made pursuant to Clause 7.3 or 7.6:

(a)
the payment made on account of the Purchase Price shall be reduced or increased
accordingly; and

(b)
the allocation of the Purchase Price shall be adjusted in accordance with
paragraphs 2 and 3 of Schedule 5.



    44







--------------------------------------------------------------------------------





8
Post-Closing Obligations

Release of Guarantees etc.
8.1.1
Subject to Clause 5.2, each of the Relevant Sellers undertakes to procure that,
between the date of this Agreement and Closing no new securities, guarantees or
indemnities shall be given by any member of the Seller’s Group in connection
with a liability of any of the Group Companies, without the prior written
consent of the Purchaser.

8.1.2
Subject to Clause 8.1.3, the Purchaser and the Sellers shall use reasonable
endeavours to procure by Closing or, to the extent not done by Closing, as soon
as practicable thereafter, the release of the Relevant Sellers or any member of
the Seller’s Group (other than a Group Company) from the guarantees listed in
Part II and Part III of Schedule 12 if such guarantees are replaced by a
Permanent Solution. Pending such release the Purchaser shall indemnify the
Relevant Sellers and any member of the Seller’s Group (on an after-Tax basis) on
demand against all amounts paid by any of them after the Effective Time pursuant
to any such securities, guarantees and indemnities in respect of such liability
of the Group Companies. If following Closing there are guarantees by any member
of the Seller’s Group for the benefit of any Group Company which have been
replaced by a Permanent Solution or which are subject to the provisions of
paragraph 15.1 of Schedule 12 and which have not been released pursuant to this
Clause 8.1.2, then, subject to the provisions of Schedule 12, the Seller’s Group
shall have no obligation to retain such guarantees and shall be entitled to deal
with them as it (in its sole discretion) determines.

8.1.3
The Relevant Sellers shall use best endeavours to procure by Closing or, to the
extent not done by Closing, as soon as practicable thereafter, the release of
the Group Companies from any securities, guaranties or indemnities given by or
binding upon the Group Companies in respect of any liability of the Relevant
Sellers or any member of the Seller’s Group (other than another Group Company).
Pending such release, the Relevant Sellers shall indemnify the Group Companies
(on an after-Tax basis) on demand against all amounts paid by any of them
pursuant to any such securities, guarantees and indemnities in respect of such
liability of the Relevant Sellers.

8.2
The Relevant Sellers’ Continuing Obligations

Notwithstanding Closing:
8.2.1
the Relevant Sellers shall, pending registration of the Purchaser as owner of
the relevant Shares, exercise all voting and other rights in relation to the
Shares after Closing in accordance with the Purchaser’s instructions;

8.2.2
the Relevant Sellers agree to provide any records or information (or copies of
such records or information) in their possession at the relevant time as may be
reasonably requested by the Purchaser and which relate solely to the Group
Companies in order for the Purchaser and the Group Companies to perform any
audit or comply with any audit, filing and/or reporting obligations in respect
of events occurring prior to Closing;



    45







--------------------------------------------------------------------------------





8.2.3
except as provided in Schedule 3 and Schedule 4, if any property, right or asset
exclusively related to the business of the Group with a value in excess of
US$100,000 (other than any property, right or asset expressly excluded from the
sale under this Agreement) has not been transferred to the Group, provided the
Seller has received notice in writing within 18 months of Closing, then the
Relevant Sellers shall (or shall procure the) transfer such property, right or
asset as soon as practicable to a member of the Purchaser’s Group nominated by
the Purchaser reasonably acceptable to the Seller, with commercially reasonable
efforts having been made to obtain any necessary third party consents;

8.2.4
subject to the Brand Licence and except as provided in Schedule 3 and Schedule
4, if any property, right or asset (other than a real estate asset)
predominantly related to the business of the Group with a value in excess of
US$100,000 (other than any property, right or asset expressly excluded from the
sale under this Agreement) has not been transferred to the Group, provided the
Seller has received notice in writing within 18 months of Closing, then the
Relevant Sellers shall grant (or shall procure the grant of) a perpetual,
non-exclusive licence (subject to costs on a pass-through basis only) to the
Group to use such property, right or asset in the manner and territories
previously used by the Group, limited to a maximum period of 36 months following
Closing;

8.2.5
the Relevant Sellers agree to indemnify and keep indemnified the Purchaser and
each member of the Purchaser’s Group (on an after-Tax basis) on demand against
any fines, penalties or other Losses suffered or incurred by any member of the
Purchaser’s Group arising out of or in connection with the historic listing of
Cuban or Iranian rental properties on the Wimdu GmbH website prior to Closing;

8.2.6
the Relevant Sellers agree to indemnify and keep indemnified the Purchaser and
each member of the Purchaser’s Group (on an after-Tax basis) on demand against
any Losses (other than with respect to Tax) suffered or incurred by any member
of the Purchaser’s Group arising out of or in connection with the Outstanding
Pre-Sale Re-Organisation Steps to the extent they are not reimbursed for such
Losses pursuant to any insurance policy (and, for the avoidance of doubt, any
deductible on this policy shall be covered under this indemnity to the extent of
such deductible); and

8.2.7
the Relevant Sellers agree to: (x) procure that the relevant member of the
Seller’s Group (as referred to in the definitions of “Notified UK Group Relief
Amount” and “Notified UK Group Tax Arrangement Amount”) promptly takes any and
all steps necessary or expedient in order to validly effect the intended
surrender or apportionment referred to in such definitions (as relevant); and
(y) indemnify and keep indemnified the Purchaser and each member of the
Purchaser’s Group (on an after-Tax basis and disregarding the limitations of
liability contained in Clause 10) on demand against any Taxes or other Losses
suffered or incurred in connection with any failure to validly effect such
intended surrender or apportionment (including, for the avoidance of doubt, any
failure (for whatever reason) of the surrender or apportionment to reduce or
extinguish a liability to United Kingdom corporation tax of the relevant Group
Company) provided that this shall not apply to the extent that any failure is
caused by any action or omission of any Group Company after Closing or any other
member of the Purchaser’s Group (for the avoidance of doubt, excluding any Group
Company) at any time. For the avoidance of doubt, any amount payable under this
Clause 8.2.7 shall not be taken into account under, and shall have no effect for
the purposes of, Clause 10.



    46







--------------------------------------------------------------------------------





8.3
The Purchaser’s Continuing Obligations

8.3.1
The Purchaser shall procure that:

(a)
as soon as practicable after the Closing Date and in any event within 5 Business
Days, the required legal documentation is filed with the applicable public
registers to effect a name change of any Group Company which consists of or
incorporates the Wyndham Names and Marks to a name which does not include that
word or any mark, name or logo which, in the reasonable opinion of the Relevant
Sellers, is substantially or confusingly similar, and the Purchaser shall
provide the Seller with appropriate evidence of the filing of such documents;

(b)
as soon as practicable after the Closing Date, each of the Group Companies
shall, save as permitted by the terms of the Brand Licence Agreements and/or the
Rewards Agreements, cease to use or display in any way whatsoever the Wyndham
Names and Marks or any mark, name or logo which, in the reasonable opinion of
the Relevant Sellers, is substantially or confusingly similar, provided that the
Purchaser shall have twelve (12) months from the Closing Date to procure that
the Wyndham Names and Marks are removed from all assets acquired by the
Purchaser pursuant to this Agreement or any Local Transfer Document (including
all letterheads, purchase orders, invoices, websites and other digital assets,
stationary, advertising and marketing materials, vehicles, uniforms, signs and
packaging and other communications and documents) and from all premises occupied
by the Purchaser, the Group Companies or any other member of the Purchaser’s
Group in connection with the Group. The Seller shall procure that for a period
of twelve (12) months from and including the Closing Date, redirections are
established and maintained from any domain name used by the Group Companies
prior to the Closing Date which includes the Wyndham Names and Marks to such
domain name that is requested by the Purchaser.

8.3.2
The Purchaser agrees (and shall procure that the Group Companies and each member
of the Purchaser’s Group agrees and shall act on the following basis):

(a)
save as permitted by the terms of the Brand Licence Agreements and/or the
Rewards Agreements, that the Purchaser, the Group Companies and the Purchaser’s
Group have no rights in or to the Wyndham Names and Marks and will not contest
the ownership or validity of any rights of the Seller’s Group in or to the
Wyndham Names and Marks;

(b)
save as permitted by the Brand Licence Agreements and/or the Rewards Agreements,
not, expressly or by implication, to do business as or represent themselves as
any member of the Seller’s Group or any person connected with the Seller’s
Group.

8.3.3
The Purchaser agrees to indemnify and keep indemnified (on an after-Tax basis)
each member of the Seller’s Group against any and all liabilities, losses,
damages, claims, demands, proceedings, judgments and reasonable third party
costs and expenses (including reasonable legal costs) which any member of the
Seller’s Group incurs or suffers in connection with a breach of Clauses 8.3.1
and/or 8.3.2 .



    47







--------------------------------------------------------------------------------





8.3.4
The Purchaser agrees to indemnify and keep indemnified (on an after-Tax basis)
each member of the Seller’s Group on demand against any and all Losses (other
than those relating to any deferred consideration payments or “earn-out” amounts
due pursuant to clause 3.3 of the share purchase agreement dated 26 November
2016 relating to the acquisition of all shares in Wimdu GmbH between Pointlux
S.à r.l. and 9flats.com PTE Ltd. (the “Wimdu SPA”)) which any member of the
Seller’s Group incurs or suffers after the Closing Date in connection with the
Wimdu SPA (as assigned pursuant to the Wimdu Assignment Agreement).

8.3.5
Provided that the Purchaser still controls the Group at the relevant time, the
Purchaser shall use reasonable endeavours to, and shall procure that the
relevant Group Companies shall use reasonable endeavours to, retain for a period
of 7 years from Closing the books, records and documents of the Group to the
extent they relate to the period prior to Closing and shall, and shall procure
that the relevant Group Companies shall, if reasonably requested by the Seller
or the Relevant Sellers, allow the Seller and the Relevant Sellers reasonable
access to such books, records and documents, including the right to take copies,
at the Seller’s or the Relevant Sellers’ expense, (i) for the purposes of
complying with any reporting or filing obligations relating to accounting or
regulatory matters; (ii) in order to negotiate, refute, settle, compromise or
otherwise deal with any claim, investigation or enquiry by a regulatory
authority regarding the Seller´s Group; and (iii) in order to determine any
deferred consideration payments or “earn-out” amount under, or otherwise in
connection with, the Wimdu SPA (as assigned pursuant to the Wimdu Assignment
Agreement).

8.3.6
If, following Closing, any property, right or asset with a value in excess of
US$100,000, other than cash or cash equivalents and any other asset to the
extent included in the Closing Statement, is found to have been transferred to
the Purchaser’s Group (including the Group) in error and:

(a)
such property, right or asset is exclusively related to the business of the
Seller´s Group, the Purchaser shall, provided it has received notice in writing
within 18 months of Closing, procure the transfer of such property, right or
asset as soon as practicable to a member of the Seller’s Group nominated by the
Seller, with commercially reasonable efforts having been made to obtain any
necessary third party consents; or

(b)
such property, right or asset is predominantly related to the business of the
Seller´s Group the Purchaser shall, provided it has received notice in writing
within 18 months of Closing, grant or procure the grant of a perpetual,
non-exclusive licence (subject to costs on a pass-through basis only) to the
Seller’s Group to use such property, right or asset in the manner and
territories previously used by the Seller’s Group, limited to a maximum period
of 36 months following Closing.

8.3.7
The Purchaser shall process any personal data which is transferred to the
Purchaser by any Relevant Seller in connection with the Transaction:

(a)
in accordance with Data Protection Legislation; and

(b)
for purposes compatible with the purposes for which it was processed on the
Closing Date, save to the extent the Purchaser has obtained consent



    48







--------------------------------------------------------------------------------





from the relevant individual to the new purpose or it is otherwise compliant
with Data Protection Legislation.
8.4
Repayment of Intra-Group Trading Payables and Receivables

8.4.1
The Purchaser shall procure that each relevant Group Company repays to the
relevant member of the Seller’s Group the amount of any Intra-Group Trading
Payables in the ordinary course of trading; and

8.4.2
The Relevant Sellers shall procure that each relevant member of the Seller’s
Group repays to the relevant Group Company the amount of any Intra-Group Trading
Receivables in the ordinary course of trading.

8.5
Protection of Directors

8.5.1
Following Closing, the Purchaser shall ensure that any indemnity and/or immunity
provisions contained in the memorandum and articles of association (or similar
constitutional documents) of each Group Company of which a Company Director was
an officer or director prior to Closing are not amended, repealed or modified in
any manner that would adversely affect the rights of any Company Director.

8.5.2
For six years from Closing, the Purchaser shall ensure that each Group Company
maintains in force such “run off” directors’ and officers’ liability insurance
policies as will enable each Company Director to make claims arising out of a
Pre-Closing Event under those policies on terms and conditions that are no less
advantageous to the Company Director, taken as a whole, than the directors’ and
officers’ liability insurance policies maintained by the Group Companies as at
the date of this Agreement.

8.5.3
The Purchaser shall (and shall ensure that each Group Company shall), from and
after Closing and to the fullest extent permitted in accordance with Applicable
Laws, waive, release and discharge each Company Director, any other Seller’s
Group Director and each employee on whom the Seller or the Relevant Seller (as
applicable) may have relied in negotiating this Agreement from any and all
claims, demands, proceedings, causes of action, orders, obligations and
liabilities arising out of any Pre-Closing Event which any Group Company or the
Purchaser or any member of the Purchaser’s Group has or may at any time have had
against any such Company Director or Seller’s Group Director or employee except
in the case of fraud by such Company Director, Seller’s Group Director or
employee. Nothing in this Clause 8.5.3 shall limit the ability of the Purchaser
to bring any claim against any adviser to the Seller or Relevant Seller or a
Group Company, to the extent such adviser has prepared a report or other
documentation for the specific benefit of the Purchaser or a Group Company in
connection with the Proposed Transaction (subject always to the terms of the
relevant reliance letter entered into between the Purchaser and the relevant
adviser and/or terms of engagement of the relevant adviser).

8.5.4
Save in the case of fraud and subject to Closing taking place, each Relevant
Seller undertakes to the Purchaser and to the Group Companies to waive any
rights, remedies or claims it may have in respect of misrepresentation,
inaccuracy or omission in or from any information or advice supplied or given by
(i) a Group Company or its directors, officers or employees in connection with
the entering into any of the Transaction Documents or (ii) any adviser of a
Group Company, only to the extent any such claim would result in a claim or
indemnity claim from such



    49







--------------------------------------------------------------------------------





adviser against a Group Company pursuant to applicable terms of engagement or
otherwise.
8.5.5
The provisions of Clause 8.5 are in addition to, and not in substitution for,
any other rights to indemnification or contribution that any Company Director
may have at law, by contract or otherwise.

8.6
Except where already provided in accordance with Clause 5.4.4, the Purchaser
shall procure that each relevant Group Company (which, for the avoidance of
doubt, shall exclude each member of the JVH Group to the extent retained by the
Seller Group pursuant to paragraph 7 of Schedule 12) provides such information
as is reasonably required by each of the Authorities relating to any of the
events taking place at or around Closing, including the following:

8.6.1
that each of the ABTA Members shall provide notice in writing to ABTA Limited of
the change in beneficial ownership of the ABTA Members and the Group Companies,
such notice to be served by email to membership@abta.co.uk within 7 days of the
Closing Date;

8.6.2
that each of the ABTA Members shall provide notice in writing to ABTA Limited of
any change to (i) its officers; or (ii) its name, in each case which takes
effect at or around the Closing Date, such notice to be served by email to
membership@abta.co.uk within 14 days of such change taking effect;

8.6.3
that each of the ATOL Holders shall provide notice in writing to the Civil
Aviation Authority of any change to (i) its registered office; (ii) its auditors
or accountants; (iii) its bank; or (iv) the names of any of the Group Companies,
in each case which takes effect at or around the Closing Date, such notice to be
served by email to renewals.atol@caa.co.uk within 3 Business Days of such change
taking effect; and

8.6.4
that JVH shall provide notice in writing to the Commission for Aviation
Regulation confirming (i) that a change in the beneficial ownership of JVH has
taken place; (ii) the identity of the new beneficial owner and its group
structure; and (iii) the details of any changes to the officers of JVH, such
notice to be served by recorded delivery to Commission for Aviation Regulation,
3 Earlsfort Terrace, Saint Kevin’s, Dublin, Ireland within 3 days of the Closing
Date.

8.7
Relationship with the Seller’s Group

The Seller confirms that upon Closing, no member of the Group shall have any
liability or owe any amount to or in respect of (including under any guarantee
or indemnity) such Seller or any other member of the Seller’s Group and that
neither it nor any member of the Seller’s Group has any claim or right of action
of any kind whatsoever against any Group Company or any of its directors or
employees and to the extent that any such claim or right of action exists or may
exist, the Seller hereby irrevocably waives any and all such claims and rights
of action (also on behalf of the other members of the Seller’s Group), other
than this Agreement or any other Transaction Document and the Transitional
Services Agreement, the New Wyndham Home Exchange Agreement, the Brand Licence
Agreements, the Rewards Agreements and the current agreements between the Group
Companies and members of the Seller’s Group on arm’s length terms, for the
provision of services in the ordinary course of the Group's business to the
Seller’s Group or Fairly Disclosed in the Data Room, which will remain in full
force and effect notwithstanding Closing on the terms applicable prior to
Closing.
9
Warranties and Indemnities



    50







--------------------------------------------------------------------------------





9.1
The Sellers’ Warranties

9.1.1
Subject to Clause 9.2, the Relevant Sellers (which for the purposes of Clauses
9, 10 and 11 shall include the Seller) warrant to the Purchaser that the
Statements set out in Schedule 8 are true and accurate as of the date of this
Agreement.

9.1.2
Each Relevant Seller gives the Sellers’ Warranties only to the extent that the
Sellers’ Warranties or a breach of the Sellers’ Warranties relate to or affect
the Shares (including the relevant underlying businesses) it agrees to sell
under this Agreement. The Seller in addition to the Sellers’ Warranties to the
extent they relate to Shares being specifically transferred by the Seller gives
the Sellers’ Warranties to the extent that the Sellers’ Warranties or breach of
the Sellers’ Warranties do not relate to or affect any Shares (including the
relevant underlying businesses).

9.1.3
Each of the Sellers’ Warranties shall be separate and independent and shall not
be limited by reference to any other paragraph of Schedule 8 or by anything in
this Agreement or any Local Transfer Document.

9.1.4
Neither the Seller nor any Relevant Seller gives or makes any warranty or
representation as to the accuracy of the forecasts, estimates, projections,
statements of intent or statements of opinion provided to the Purchaser or any
of their respective directors, officers, employees, agents or advisers on or
prior to the date of this Agreement, including in the documents provided in the
Data Room.

9.1.5
Any Sellers’ Warranty qualified by the expression “so far as the Relevant
Sellers are aware” or any similar expression shall, unless otherwise stated, be
deemed to refer to the actual knowledge of Gail Mandel, Rishi Nigam, Paul Cash,
Lisa Calicchio, Mike Toscano, Arjan Bakhuizen, Henry Bankes, Thomas Heerkens,
Erik van Essen, Jeroen Mol, Elke Snijder, Bernd Muckenschnabel, Jan Haapanen,
Anders Pii, Heidi Heltborg Juul, Klaus Melchior, Geoff Cowley, Garry Adam, Helen
Khan, Simon Altham, Allan Lambert, Sadat Hussain, Lynn Catherine Kelly, Daniel
Butler, Jan von der Recke, Lone Feldthaus Ronne, Philip Hoeg Kildegaard, Chris
Kent, Joep Claessens, Lee Rayson and David James (both with respect to the Tax
Warranties), and Loes van Rijsoort.

9.2
Relevant Sellers’ Disclosures

9.2.1
The Sellers’ Warranties, other than the Title or Capacity Warranties, are
subject to the following matters:

(a)
all matters which are Fairly Disclosed in the Transaction Documents or in the
Data Room;

(b)
in respect of a Claim under Clause 9.3.1 only, all matters arising following the
date of this Agreement which are Fairly Disclosed in the Completion Disclosure
Letter; and

(c)
all matters Fairly Disclosed in the VDD Reports.

9.2.2
References in the Disclosure Letter to paragraph numbers shall be to the
paragraphs in Schedule 8 to which the disclosure is most likely to relate. Such
references are given for convenience only and shall not limit the effect of any
of the disclosures, all of which are made against the Sellers’ Warranties as a
whole.



    51







--------------------------------------------------------------------------------





9.3
Updating of the Sellers’ Warranties to Closing

9.3.1
Subject to Clause 9.2, the Relevant Sellers further warrant to the Purchaser
that the Sellers’ Warranties will be true and accurate at Closing as if they had
been repeated at Closing and on the basis that any express or implied reference
in any such Sellers’ Warranty to the date of this Agreement shall be considered
a reference to the Closing Date.

9.3.2
The Relevant Sellers shall prepare and provide to the Purchaser no later than
ten Business Days prior to the Closing Date a first draft of the Completion
Disclosure Letter together with copies of all documents to be annexed thereto
and shall thereafter provide updates regularly until provision of the final
version on the Closing Date.

9.4
The Purchaser’s Warranties

9.4.1
The Purchaser warrants to the Relevant Sellers that the statements set out in
Schedule 9 are true and accurate as of the date of this Agreement.

9.4.2
The Purchaser further warrants to the Relevant Sellers that the warranties set
out in Schedule 9 will be true and accurate at Closing as if they had been
repeated at Closing.

9.5
Indemnities

9.5.1
Save to the extent any such Loss is provided for in the Closing Statement as
Third Party Indebtedness or Working Capital and subject to Clause 11.5, the
Relevant Sellers agree to indemnify and keep indemnified each member of the
Purchaser’s Group (on an after-Tax basis) on demand from and against all Losses
incurred, suffered or paid by a member of the Purchaser’s Group in connection
with:

(a)
payments due to any individual, who was a board member of the Novasol Group and
whose notice period was increased in December 2017, in respect of his notice
period that are in excess of the payment to which he would have been entitled
prior to the increase;

(b)
any payments due to Andre Offermans in respect of his resignation or the
termination of his employment with the Group;

(c)
any Relevant Employee or Consent Employee claiming that he is entitled to
Wyndham Redundancy Benefit (but not, for the avoidance of doubt, any RCI
Redundancy) on being dismissed by a member of the Purchaser’s Group at any time
after the first anniversary of the Closing Date less any amounts which form part
of the Wyndham Redundancy Benefit but which are attributable to other rights
such employee would ordinarily have on a redundancy or similar (including
statutory severance, notice pay and holiday amounts);

(d)
any Employee (other than a Relevant Employee or Consent Employee) claiming that
he is entitled to Wyndham Redundancy Benefit or RCI Redundancy on being
dismissed by a member of the Purchaser’s Group less any amounts which form part
of the Wyndham Redundancy Benefit or RCI Redundancy but which are attributable
to other rights such employee



    52







--------------------------------------------------------------------------------





would ordinarily have on a redundancy or similar (including statutory severance,
notice pay and holiday amounts);
(e)
a claim by or in respect of any former employee of the Landal Group for
compensation or any other remedy in respect of the misadministration prior to
Closing of any Dutch leave savings scheme, plan or arrangement;

(f)
(to the extent such Losses are not recovered by the Purchaser Group under the
agreement dated 1 July 2016 for the sale and purchase of Dayz ApS between Landal
GreenParks Holding BV and BBJ Ferieindustri ApS) any non-compliance by Dayz
Sohojlandet Attrakioner & Services ApS with the Collective Labour Agreement of
2012 prior to Closing;

(g)
in relation to the criminal prosecution of Jan Haapanen in Italy in relation to
tax evasion or the termination of Jan Haapanen’s employment, engagement and/or
office in connection with such criminal prosecution;

(h)
the Historic UK DB Plan; and

(i)
issues reported, identified or confirmed by a review by Royal Haskoning DHV of,
without limitation, the permits, certificates, licences and notifications
required by the Landal Business which commenced on 1 February 2018 and which was
not reported, identified or confirmed in the VDD Reports or Disclosure Letter.

10
Limitation of Liability

10.1
Time Limitation for Claims

No Relevant Seller shall be liable for any Claim or Tax Claim unless a notice of
the Claim or Tax Claim (as applicable) is given by the Purchaser to the Seller
specifying the matters set out in Clause 11.2:
10.1.1
in the case of any Tax Claim, which is a VAT Claim, within 6 years following
Closing and, in the case of any other Tax Claim, within 5 years following
Closing;

10.1.2
in the case of any Claim for breach of a Title or Capacity Warranty, within 4
years following Closing;

10.1.3
in the case of any other Sellers’ Warranty Claim (not being a claim for breach
of a Title or Capacity Warranty), within 24 months following Closing;

10.1.4
in the case of any Restrictive Covenant Claim, within 3 years following Closing;
and

10.1.5
In the case of any other Claim (not being a Sellers’ Warranty Claim or
Restrictive Covenant Claim), within 4 years following Closing.

10.2
Minimum Claims

10.2.1
Subject to Clause 10.4, no Relevant Seller shall be liable for any individual
Claim (or a series of Claims arising from substantially identical facts or
circumstances) where the liability agreed or determined for any such Claim or
series of Claims does not exceed US$250,000



    53







--------------------------------------------------------------------------------





10.2.2
Subject to Clause 10.4, where the liability agreed or determined for any such
Claim or series of Claims exceeds US$250,000, subject as provided elsewhere in
this Clause 10, the Relevant Sellers shall be liable for the amount of the Claim
or series of Claims as agreed or determined and not just the excess.

10.3
Aggregate Minimum Claims

10.3.1
Subject to Clause 10.4, no Relevant Seller shall be liable for any Claim unless
the aggregate amount of all Claims for which the Relevant Sellers would
otherwise be liable exceeds US$1,250,000.

10.3.2
Subject to Clause 10.4, where the liability agreed or determined for all Claims
exceeds US$1,250,000 subject as provided elsewhere in this Clause 10, the
liability of the Relevant Sellers shall be for the full amount of the Claims as
agreed or determined and not just the amount of the excess.

10.4
Claims to de minimis and basket

The limitations set out in Clauses 10.2 and 10.3 do not apply to Tax Claims,
Claims for breach of Clauses 2.1, 2.2, 2.3, 3, 5.5.7, 7, 8.4 or 14.2, or Claims
for breach of the provisions of Schedule 4.
10.5
Maximum Liability

10.5.1
The liability of each Relevant Seller for any claim for breach of a Title or
Capacity Warranty shall not exceed an amount equal to the Purchase Price
received by that Relevant Seller, less any amount paid by that Relevant Seller
in satisfaction of a Claim pursuant to Clause 10.5.2(c).

10.5.2
The aggregate liability of the Relevant Sellers:

(a)
for all Sellers’ Warranty Claims (excluding claims for breach of a Title or
Capacity Warranty) shall not exceed US$1;

(b)
for all Tax Claims (other than Disregarded Tax Claims (as defined in the Tax
Indemnity)) shall not exceed US$50,000,000;

(c)
for all other Claims (not being a Sellers’ Warranty Claim) shall not exceed:

(i)
an amount equal to the Purchase Price for any such other Claims for which notice
is given by the Purchaser to the Seller in accordance with Clause 10.1 within 18
months following Closing; and

(ii)
an amount equal to 20% of the Purchase Price for any such other Claim for which
notice is given by the Purchaser to the Seller in accordance with Clause 10.1
after 18 months following Closing,

provided that the aggregate liability of the Relevant Sellers in respect of all
claims for breach of or under this Agreement and in respect of a Tax Deed Claim
shall in no event exceed an amount equal to the Purchase Price.
10.6
Contingent Liabilities



    54







--------------------------------------------------------------------------------





No Relevant Seller shall be liable for any Sellers’ Warranty Claim in respect of
any liability which is contingent unless and until such contingent liability
becomes an actual liability and is due and payable but this Clause shall not
operate to avoid a Warranty Claim made in respect of a contingent liability
within the time limit specified in Clause 10.1 and specifying the matters set
out in Clause 11.2.
10.7
Losses

No Relevant Seller shall be liable under this Agreement (other than in respect
of a Tax Claim, a Sellers’ Warranty Claim or a Claim under Clause 5.5.7) in
respect of any indirect or consequential losses.
10.8
Provisions

No Relevant Seller shall be liable for any Sellers’ Warranty Claim if and to the
extent of any amount of any specific and identifiable provision or reserve is
made in the Closing Statement for the matter giving rise to the Sellers’
Warranty Claim.
10.9
Matters Arising Subsequent to this Agreement

No Relevant Seller shall be liable for any Sellers’ Warranty Claim, to the
extent that the Sellers’ Warranty Claim has arisen as a result of:
10.9.1
Agreed matters

any matter or thing done or omitted to be done pursuant to and in compliance
with this Agreement or any other Transaction Document or otherwise at the
request in writing or with the approval in writing of the Purchaser;
10.9.2
Acts of the Purchaser

any act, omission or transaction of the Purchaser or any member of the
Purchaser’s Group or any of the Group Companies, or their respective directors,
officers, employees or agents or successors in title, after Closing done,
committed or effected:
(a)
outside the ordinary and usual course of business; or

(b)
otherwise than in order to comply with Applicable Laws or pursuant to a legally
binding commitment to which the Group is subject on or before Closing;

10.9.3
Changes in legislation

(a)
the passing of, or any change in, after the date of this Agreement any law,
rule, regulation or administrative practice of any government, governmental
department, agency or regulatory body; or

(b)
any change after the date of this Agreement of any generally accepted
interpretation or application of any legislation or regulation;

(c)
any change after the date of this Agreement of any generally accepted accounting
principles, procedure or practice;

10.9.4
Accounting Policies



    55







--------------------------------------------------------------------------------





any change in accounting policy, bases or practice of the Purchaser or any
member of the Purchaser’s Group introduced or having effect after the date of
this Agreement, unless such change follows from the Group’s non-compliance with
Applicable Laws or general accepted accounting principles in the period prior to
Closing that has not been Fairly Disclosed.
10.10
Insurance

Without prejudice to Clause 15, no Relevant Seller shall be liable for any
Seller’s Warranty Claim, other than claims in respect of a breach of the Title
or Capacity Warranties, to the extent that the Losses in respect of which such
Seller’s Warranty Claim is made are covered by a policy of insurance and an
actual recovery is made by the Purchaser´s Group under such policy of insurance.
10.11
Net Financial Benefit

No Relevant Seller shall be liable for any Claim in respect of any Losses
suffered by the Purchaser or any of the Group Companies (or any other
indemnified person) to the extent of any corresponding savings by or
quantifiable net financial benefit to any member of the Purchaser’s Group
arising from such Losses or the facts giving rise to such Losses but having
regard to any delay which may be experienced in enforcing or utilising such
saving or net financial benefit (and in the case where the saving or net
financial benefit is connected with Taxes, the Relevant Seller shall only be
entitled under this Clause 10.11 to a corresponding reduction in its liability
for a Claim to the extent that the relevant member of the Purchaser’s Group
determines (acting reasonably) that it is able to utilise such saving or
financial benefit to reduce its liability to pay Taxes (or to receive a refund
of Taxes) in the tax year in which the payment for the Claims falls due (the
“Current Tax Year”), provided that if in the tax year immediately following the
Current Tax Year the relevant member of the Purchaser’s Group utilises such
saving or financial benefit to reduce its liability to pay Taxes (or to receive
a refund of Taxes)), the Purchaser shall without unreasonable delay pay to the
Relevant Seller an amount equal to the lesser of: (x) such reduction or refund;
and (y) any amounts previously paid by the Relevant Seller to a member of the
Purchaser’s Group in respect of the relevant Claim).
10.12
Mitigation of Losses

Nothing in this Agreement or any Local Transfer Document shall, or shall be
deemed to, affect the Purchaser’s general obligation under English law to avoid
or mitigate any Losses which in the absence of mitigation might give rise to a
liability for any claim for breach of or under this Agreement or any Local
Transfer Document.
10.13
Purchaser’s Right to Recover

10.13.1
Recovery for Actual Liabilities

No Relevant Seller shall be liable to pay an amount in discharge of any Claim
unless and until the liability in respect of which the Claim is made has become
due and payable.
10.13.2
Prior to Recovery from the Relevant Sellers

If before any Relevant Seller pays an amount in discharge of any Sellers’
Warranty Claim, the Purchaser or any Group Company recovers (whether by payment,
discount, credit, relief, insurance or otherwise) from a third party a sum which


    56







--------------------------------------------------------------------------------





indemnifies or compensates the Purchaser or Group Company (in whole or in part)
for the loss or liability which is the subject matter of the Sellers’ Warranty
Claim, the Purchaser shall procure that, before steps are taken to enforce the
Sellers’ Warranty Claim against the Relevant Seller following notification under
Clause 11.2 of this Agreement or under any Local Transfer Document, all
reasonable steps are taken to enforce recovery against the insurance policy
procured by the Purchaser in relation to the Seller’s Warranties and covenants
contained in the Tax Indemnity, and any actual recovery (less any reasonable
costs incurred in obtaining such recovery) shall reduce or satisfy, as the case
may be, such Sellers’ Warranty Claim to the extent of such recovery, provided
that nothing in this Clause 10.13.2 shall preclude the Purchaser from pursuing a
Claim against any Relevant Seller.
10.13.3
Following Recovery from the Relevant Sellers

If any Relevant Seller has paid an amount in discharge of any Sellers’ Warranty
Claim and subsequently the Purchaser or any Group Company is entitled to recover
(whether by payment, discount, credit, relief, insurance or otherwise) from a
third party a sum which indemnifies or compensates the Purchaser or Group
Company (in whole or in part) for the loss or liability which is the subject
matter of the Sellers’ Warranty Claim, the Purchaser shall procure that all
steps are taken as the Relevant Seller may reasonably require to enforce such
recovery and shall, or shall procure that the relevant Group Company shall, pay
to the Relevant Seller as soon as practicable after receipt an amount equal to
(i) any sum recovered from the third party less any costs and expenses incurred
in obtaining such recovery or if less (ii) the amount previously paid by the
Relevant Seller to the Purchaser less any Taxation suffered by it. Any payment
made by the Purchaser to the Relevant Seller under this Clause shall be made or
procured by way of further adjustment of the consideration paid by the Purchaser
for the Shares and the provisions of Clause 3.4 and Schedule 5 shall apply
mutatis mutandis. Notwithstanding this Clause 10.13.3, neither the Purchaser nor
any other member of the Purchaser’s Group shall be required to take any action
or refrain from taking any action, if the Purchaser, or other member of the
Purchaser’s Group concerned, reasonably considers such action or omission to be
unduly onerous or materially prejudicial to it or to its business.
10.14
No Double Recovery and no Double Counting

No party may recover for breach of or under this Agreement or any other
Transaction Document or otherwise more than once in respect of the same Losses
suffered, and no amount (or part of any amount) shall be taken into account, set
off or credited more than once for breach of or under this Agreement or any
other Transaction Document or otherwise, with the intent that there will be no
double counting for Losses under this Agreement or any other Transaction
Document or otherwise.
10.15
Purchaser Knowledge

No Relevant Seller shall be liable for any Seller Warranty Claim to the extent
that the Purchaser is aware of the facts, matters or circumstances giving rise
to such Claim as at the date of this Agreement.
10.16
Fraud

None of the limitations contained in this Clause 10 shall apply to any claim for
breach of or under this Agreement or the Tax Indemnity or any Local Transfer
Document to the extent it


    57







--------------------------------------------------------------------------------





arises or is increased as a result of fraud by any Relevant Seller, any Group
Company or any of their respective directors, officers, employees or agents.
10.17
Tax Warranty claims

For the avoidance of doubt, (other than with respect to Clauses 10.1, 10.5,
10.12 and 10.16 above) any claims under the Tax Warranties shall be governed by
the relevant limitations set out in, and the relevant provisions of, the Tax
Indemnity.
11
Claims

11.1
Notification of Potential Claims

Without prejudice to the obligations of the Purchaser under Clause 11.2, if the
Purchaser becomes aware of any fact, matter or circumstance that is reasonably
likely to give rise to a Claim (ignoring for these purposes the application of
Clauses 11.2 or 11.3), the Purchaser shall as soon as reasonably practicable and
in any case within 60 days give a notice in writing to the Seller setting out
such information as is available to the Purchaser as is reasonably necessary to
enable the Seller to assess the merits of the potential Claim, to act to
preserve evidence and to make such provision as the Seller or the Relevant
Sellers may consider necessary. Failure to give notice within such period shall
not affect the rights of the Purchaser to make a Claim except that the failure
shall be taken into account in determining the liability of the Relevant Seller
for such Claim to the extent the Relevant Seller establishes that it was
prejudiced by failure.
11.2
Notification of Claims

Notice of any Claim shall be given by the Purchaser to the Seller within the
time limits specified in Clause 10.1 specifying in reasonable detail the legal
and factual basis of the Claim and the evidence on which the party relies
(including where the Claim is the result of or in connection with a claim by a
third party, evidence of the third party claim) and setting out the Purchaser’s
estimate of the amount of Losses which are, or are to be, the subject of the
Claim (including any Losses which are contingent on the occurrence of any future
event), provided that any failure by the Purchaser to provide reasonable detail
of the nature of the Claim or the amount claimed shall not prevent the Purchaser
from being able to give notice of such Claim in accordance with this Clause
11.2, nor shall it operate to limit the Seller’s liability to the extent that
the Seller has not been prejudiced as a result of a failure to provide
reasonable details of, or the amount claimed pursuant to, such Claim in the
notice to the Seller.
11.3
Commencement of Proceedings

Any Sellers’ Warranty Claim notified pursuant to Clause 11.2 shall (if it has
not been previously satisfied, settled or withdrawn) be deemed to be irrevocably
withdrawn (i) six months after the notice is given pursuant to Clause 11.2 or
(ii) in the case of a claim which has arisen by reason of a liability which is
contingent only, six months from the date on which the contingent liability
becomes an actual liability, unless at the relevant time legal proceedings in
respect of the relevant Sellers’ Warranty Claim have been commenced by being
both issued and served.
11.4
Tax Warranty claims

The provisions set out in this Clause 11 shall not apply with respect to any
claim under the Tax Warranties, which shall instead be governed by the relevant
provisions of the Tax Indemnity.
11.5
Conduct of Third Party Claims



    58







--------------------------------------------------------------------------------





If the matter or circumstance that may give rise to a claim as a result of or in
connection with a claim by a third party in respect of which any Relevant Seller
is obliged to indemnify the Purchaser (or any member of the Purchaser’s Group)
pursuant to Clause 9.5 of this Agreement (a “Third Party Claim”) then:
11.5.1
the Purchaser shall consult with the Relevant Seller in relation to the conduct
of the Third Party Claim and shall take reasonable account of the views of the
Relevant Seller before taking any action in relation to the Third Party Claim;
and

11.5.2
only in respect of a Third Party Claim relating to Clause 9.5.1(i):

(a)
no admissions in relation to the Third Party Claim shall be made by or on behalf
of the Purchaser or any other member of the Purchaser’s Group and the Third
Party Claim shall not be compromised, disposed of or settled without the written
consent of the Relevant Sellers (such consent not to be unreasonably withheld or
delayed) to the extent that it would result in liability for any Relevant
Seller;

(b)
subject to the Relevant Seller indemnifying the Purchaser or other member of the
Purchaser’s Group concerned against all reasonably and properly incurred costs
and expenses (including legal and professional costs and expenses) that may be
incurred thereby, the Purchaser shall, or the Purchaser shall procure that any
other members of the Purchaser’s Group shall, take such action as the Relevant
Seller may reasonably request to avoid, dispute, deny, defend, resist, appeal,
compromise or contest the Third Party Claim; and

(c)
the Relevant Seller shall be entitled at its own expense and in its absolute
discretion, by notice in writing to the Purchaser, to take such action as it
shall deem necessary to avoid, dispute, deny, defend, resist, appeal, compromise
or contest the Third Party Claim (including making counterclaims or other claims
against third parties) in the name of and on behalf of the Purchaser or other
member of the Purchaser’s Group concerned and to have the conduct of any related
proceedings, negotiations or appeals.

11.6
Any obligations of the Purchaser pursuant to Clause 11.5 shall not apply where,
in the reasonable opinion of the Purchaser (having reasonably consulted with the
Relevant Sellers) the relevant action or omission would be materially
prejudicial to the business of the relevant member of the Purchaser’s Group.

12
Restrictions on the Seller and the Relevant Sellers

12.1
Restrictions

The Seller and the Relevant Sellers undertake with the Purchaser that no member
of the Seller’s Group will during the Restricted Period directly or indirectly:
12.1.1
be engaged in or be economically interested in a Relevant Business;

12.1.2
induce or seek to induce any present Restricted Employee to become employed by
any member of the Seller’s Group, whether or not such Restricted Employee would
thereby commit a breach of his contract of service, provided that the placing of
an advertisement of a post available to the public generally and the recruitment
of a



    59







--------------------------------------------------------------------------------





person through an employment agency shall not constitute a breach of this Clause
12 provided that no member of the Seller’s Group encourages or advises such
agency to approach any Restricted Employee;
12.1.3
hire:

(a)
in respect of the first 12 months of the Restricted Period only, any Restricted
Employee, and

(b)
in respect of the remainder of the Restricted Period, any of Thomas Heerkens,
Jeroen Mol, Elke Snijder, Bernd Muckenschnabel, Jan Haapanen, Anders Pii, Klaus
Melchior, Geoff Cowley, Garry Adam, Simon Altham or Jan von der Recke,

whether or not such person would thereby commit a breach of his contract of
service (except where the employment of such person has been terminated on the
initiative of a member of the Purchaser’s Group on or following Closing); or
12.1.4
make any public statement that disparages or defames any Group Company, the
Purchaser or any parent company of the Purchaser.

12.2
Exceptions

The restrictions in Clause 12.1.1 shall not operate to prohibit any member of
the Seller’s Group from:
12.2.1
carrying on or being engaged in or being economically interested in any business
which is of the same or similar type to a Relevant Business as now carried on by
the Group after such time as the Purchaser ceases to carry on or be engaged in
or economically interested in a substantial part of a Relevant Business carried
on by the Group;

12.2.2
in any part of the World, carrying on or being engaged in or being economically
interested in any business which involves the owning, operating, marketing,
selling, managing, leasing, franchising or any other form of commercial activity
relating to i) hotels, resorts, corporate housing facilities, serviced apartment
buildings or other multi-unit transient or extended stay lodging facilities, in
each case in which a majority of the individual accommodations are not
individually-owned, and ii) condo-hotels;

12.2.3
in any part of the World, carrying on or being engaged in or being economically
interested in any business which involves the owning, operating, marketing,
selling, managing, leasing or any other form of commercial activity relating to
vacation ownership products (i.e., timeshare, fractional, interval, vacation
club, destination club, vacation membership, private membership club, private
residence club and other products, in each case wherein consumers acquire a
partial ownership interest, use right or other entitlement to use one or more of
physical units for overnight accommodations and associated facilities on a
recurring, periodic basis and pay for all or a portion of such ownership
interest, use right or other entitlement in advance) and vacation exchange
products (i.e., any program allowing the exchange by members of the right to
use, occupy or benefit from vacation ownership products or privately-owned
accommodations);



    60







--------------------------------------------------------------------------------





12.2.4
holding or being interested in up to 5 per cent. of the outstanding issued share
capital of a company listed on any stock exchange;

12.2.5
fulfilling any obligation pursuant to this Agreement or any other Transaction
Document and any agreement to be entered into pursuant to this Agreement or any
other Transaction Document; or

12.2.6
acquiring the whole or part of any business or the shares in any company,
provided that the principal purpose of the acquisition is not to acquire a
business or company which competes with any part of the Group and that the
turnover attributed to that part of the business or company which would
otherwise cause a breach of Clause 12.1 (i) does not exceed US $25,000,000 and
(ii) is less than 30 per cent of the total turnover of the business or company
for the last financial year.

12.3
Reasonableness of Restrictions

The Seller and the Relevant Sellers agree that the restrictions contained in
this Clause are no greater than are reasonable and necessary for the protection
of the interest of the Purchaser, but if any such restriction shall be held to
be void but would be valid if deleted in part or reduced in application, such
restriction shall apply with such deletion or modification as may be necessary
to make it valid and enforceable.
12.4
Interpretation

The following terms shall have the following meanings respectively in this
Clause 12:
12.4.1
“Relevant Business” means the business of:

(a)
owning, renting, brokering, selling, marketing, franchising, and/or managing
individually-owned i) holiday park accommodations and ii) self-catering holiday
rentals, located within any of the Restricted Countries; or

(b)
owning or operating an overseas villa tour operator based in any Restricted
Country that would be substantially similar to the business of James Villa
Holidays as carried on at the date of this Agreement;

in each case, which is of the same or similar type to the business of the Group
as now carried on and which is or is likely to be in competition with any part
of the business of the Group as now carried on;
12.4.2
“Restricted Countries” means Austria, Belgium, Croatia, Czech Republic, Denmark,
France, Germany, Hungary, Italy, Luxembourg, Netherlands, Norway, Poland,
Portugal, Spain, Sweden, Switzerland and United Kingdom;

12.4.3
“Restricted Employee” means Thomas Heerkens, Erik van Essen, Jeroen Mol, Elke
Snijder, Bernd Muckenschnabel, Jan Haapanen, Anders Pii, Heidi Heltborg Juul,
Klaus Melchior, Geoff Cowley, Garry Adam, Helen Khan, Simon Altham, Allan
Lambert, Daniel Butler, Nick Rudge (WVRUK, Managing Director – digital), Alan
MacLean (WVRUK, Managing Director – James Villa Holidays), Jan von der Recke
(Novasol, IT Director), Lone Feldthaus (Novasol, Director of Products and
Partners), Philip Hoeg Kildegaard (Novasol, director of e-commerce); and



    61







--------------------------------------------------------------------------------





12.4.4
“Restricted Period” means 36 months commencing on Closing or such shorter period
of time recognised by applicable law as being binding on the Seller and the
Relevant Sellers.

13
Guarantee

13.1
The Seller’s Guarantee

13.1.1
The Seller:

(a)
unconditionally and irrevocably guarantees to the Purchaser (to the extent it is
a beneficiary of an obligation of a Relevant Seller) the due and punctual
performance and observance by each of the Relevant Sellers of all their
obligations pursuant to this Agreement (the “Relevant Sellers’ Guaranteed
Obligations”); and

(b)
agrees that if any Relevant Sellers’ Guaranteed Obligation is or becomes
unenforceable, invalid or illegal it will, as an independent and primary
obligation, indemnify the Purchaser (to the extent it is a beneficiary of an
obligation of a Relevant Seller) immediately on demand against all Losses which
the Purchaser suffers through or arising from any act or omission that would be
a breach by any of the Relevant Sellers of the Relevant Sellers’ Guaranteed
Obligations if the Relevant Sellers’ Guaranteed Obligation were not
unenforceable, invalid or illegal,

to the extent of any limit on the liability of the Seller and the Relevant
Sellers under this Agreement.
13.1.2
If and whenever any of the Relevant Sellers defaults for any reason whatsoever
in the performance of any of the Relevant Sellers’ Guaranteed Obligations, the
Seller shall forthwith upon demand unconditionally perform (or procure
performance of) and satisfy (or procure the satisfaction of) the Relevant
Sellers’ Guaranteed Obligations in regard to which such default has been made in
the manner prescribed by this Agreement and so that the same benefits shall be
conferred on the Purchaser as they would have received if the Relevant Sellers’
Guaranteed Obligations had been duly performed and satisfied by the Relevant
Sellers.

13.1.3
This guarantee is to be a continuing guarantee and accordingly is to remain in
force until all Relevant Sellers’ Guaranteed Obligations shall have been
performed or satisfied. This guarantee is in addition to and without prejudice
to and not in substitution for any rights or security which the Purchaser may
now or hereafter have or hold for the performance and observance of the Relevant
Sellers’ Guaranteed Obligations.

13.1.4
As a separate and independent obligation, the Seller agrees that any of the
Relevant Sellers’ Guaranteed Obligations (including any moneys payable) which
may not be enforceable against or recoverable from any of the Relevant Sellers
by reason of any legal limitation, disability or incapacity on or of any of the
Relevant Sellers or the dissolution, amalgamation or reconstruction of the
Relevant Sellers or any other fact or circumstances (other than any limitation
imposed by this Agreement) shall nevertheless be enforceable against and
recoverable from the Seller as though the same had been incurred by the Seller
and the Seller were the sole or principal obligor in respect thereof and shall
be performed or paid by the Seller on demand.



    62







--------------------------------------------------------------------------------





13.1.5
The liability of the Seller under this Clause 13.1 shall not be affected,
impaired, reduced or released by:

(a)
any variation of the Relevant Sellers’ Guaranteed Obligations; or

(b)
any forbearance, neglect or delay in seeking performance of the Relevant
Sellers’ Guaranteed Obligations or any granting of time for such performance;

(c)
the illegality, invalidity or unenforceability of, or any defect in, any
provision of this Agreement or the Relevant Sellers’ obligations under any of
them;

(d)
any insolvency or similar proceedings; or

(e)
any other fact or event which in the absence of this provision would or might
constitute or afford a legal or equitable discharge or release or a defence to a
guarantor.

13.1.6
For the duration of the period during which the Seller has any liability under
this Clause 13, the Seller undertakes to notify the Purchaser if:

(a)
at any stage the value of its net assets (determined in accordance with US GAAP)
falls below USD$500,000,000 in the first four years following Closing or
USD$375,000,000 for the duration of the remaining period; or

(b)
at any stage it fails to satisfy the condition set out in paragraph 8.1 of
Schedule 12.

13.1.7
As soon as possible after the Seller is obliged to give a notice pursuant to
Clause 13.1.6, the Seller will procure that an alternative guarantor with a net
asset value (determined in accordance with US GAAP) at least equal to
USD$500,000,000 if such notice is given in the first four years following
Closing or USD$375,000,000 if such notice is given during the remaining period
and that satisfies the condition set out in paragraph 8.1 of Schedule 12
undertakes in favour of the Purchaser to be bound by the obligations of the
Seller under this Clause 13.1 as if it was the Seller.

14
Confidentiality

14.1
Announcements

No announcement, communication or circular concerning the existence or the
subject matter of this Agreement shall be made or issued by or on behalf of any
member of the Seller’s Group or the Purchaser’s Group without the prior written
approval of the Seller and the Purchaser (such consent not to be unreasonably
withheld or delayed). This shall not affect any announcement, communication or
circular required by law or any governmental or regulatory body or the rules of
any stock exchange on which the shares of any party (or its holding company) are
listed but the party with an obligation to make an announcement or communication
or issue a circular (or whose holding company has such an obligation) or other
public filing shall consult with the other party (or shall procure that its
holding company consults with the other party) insofar as is reasonably
practicable and legally permissible before complying with such an obligation.
14.2
Confidentiality



    63







--------------------------------------------------------------------------------





14.2.1
The Confidentiality Agreement shall cease to have any force or effect from the
date of this Agreement.

14.2.2
Subject to Clauses 14.1 and 14.2.3, each of the parties shall treat as strictly
confidential and not disclose or use any information received or obtained as a
result of entering into this Agreement (or any agreement entered into pursuant
to this Agreement) which relates to:

(a)
the existence and provisions of this Agreement and of any agreement entered into
pursuant to this Agreement; or

(b)
the negotiations relating to this Agreement (and any such other agreement).

(c)
(in the case of the Seller and the Relevant Sellers) any information relating to
the Group Companies following Closing and any other information relating to the
business, financial or other affairs (including future plans and targets) of the
Purchaser’s Group.

(d)
(in the case of the Purchaser) any information relating to the business,
financial or other affairs (including future plans and targets) of the Seller’s
Group including, prior to Closing, the Group Companies.

14.2.3
Clause 14.2.2 shall not prohibit disclosure or use of any information if and to
the extent:

(a)
the disclosure or use is required by law, any governmental or regulatory body or
any stock exchange on which the shares of any party (or its holding company) are
listed (including where this is required as part of its financial reporting
requirements and any actual or potential offering, placing and/or sale of
securities of any member of the Seller’s Group or the Purchaser’s Group);

(b)
the disclosure or use is required to vest the full benefit of this Agreement in
any party;

(c)
the disclosure or use is required for the purpose of any arbitral or judicial
proceedings arising out of this Agreement or any other agreement entered into
under or pursuant to this Agreement or to enable a determination to be made by
the Reporting Accountants under this Agreement;

(d)
the disclosure is made to a Tax Authority in connection with the Tax affairs of
the disclosing party;

(e)
the disclosure is made to a party to whom assignment is permitted under Clause
16.3.2 or Clause 16.3.3 on terms that such assignee undertakes to comply with
the provisions of Clause 14.2.2

(f)
the disclosure is made to professional advisers of any party on a need to know
basis and on terms that such professional advisers undertake to comply with the
provisions of Clause 14.2.2 in respect of such information as if they were a
party to this Agreement;

(g)
the information is or becomes publicly available (other than by breach of the
Confidentiality Agreement or of this Agreement);



    64







--------------------------------------------------------------------------------





(h)
the disclosure is made on a confidential basis to potential purchasers of all or
part of the Seller’s Group or the Purchaser’s Group or to their professional
advisers or financiers provided that any such persons need to know the
information for the purposes of considering, evaluating, advising on or
furthering the potential purchase;

(i)
the other party has given prior written approval to the disclosure or use;

(j)
the information is independently developed after Closing;

(k)
the disclosure is considered necessary or desirable in connection with any
public filing, form 10, offering memorandum or other similar document that a
member of the Seller’s Group is required to file in connection with any
transaction publicly announced prior to the date of this Agreement;

(l)
on a confidential basis, to any direct or indirect shareholder, investor or bona
fide potential investor in the Purchaser´s Group;

(m)
by the Purchaser’s Group to (i) its actual or potential financing or hedging
providers who shall be subject to an obligation of confidentiality and who have
a need to know such information in connection with the financing or hedging of
the transactions contemplated by this Agreement and/or otherwise for the ongoing
financing or hedging requirements of the Group and (ii) any rating agencies
subject to any such disclosure being limited to that required for such rating
agency to carry out any rating functions in connection with the Purchaser’s
financing arrangements and, to the extent legally possible, shall be made
subject to a reasonable obligation of confidentiality;

(n)
on a need to know basis, to other members of the Seller´s Group or the
Purchaser´s Group and its and their directors, officers and employees, provided
that such persons are under a duty of confidentiality on substantially the same
terms as this Clause 14.2,

provided that prior to disclosure or use of any information pursuant to Clause
14.2.3(a), (b) or (c), the party concerned shall, where not prohibited by law,
consult with the other parties insofar as is reasonably practicable.
14.2.4
On Closing, the Seller shall assign to the Purchaser, to the extent permitted by
the relevant agreement, the benefit of any confidentiality agreements entered
into by the Seller with any third parties in connection with the sale of the
Group.

15
Insurance

15.1
No cover under Seller’s Group Insurance Policies from Closing

The Purchaser acknowledges and agrees that following the Closing Date:
15.1.1
no Group Company shall have or be entitled to the benefit of any Seller’s Group
Insurance Policy in respect of any event, act or omission that takes place after
that Closing Date;



    65







--------------------------------------------------------------------------------





15.1.2
neither the Seller nor any Relevant Seller nor any member of the Seller’s Group
shall be required to maintain any Seller’s Group Insurance Policy for the
benefit of the Group; and

15.1.3
no Group Company shall make or shall be entitled to make or notify a claim under
any ‘claims made’ Seller’s Group Insurance Policy in respect of any event, act
or omission that occurred prior to the Closing Date.

15.2
Existing claims under Seller’s Group Insurance Policies

With respect to any claim made before the Closing Date under any Seller’s Group
Insurance Policy by or on behalf of any Group Company, to the extent that:
15.2.1
neither the Purchaser nor the Group Companies have been indemnified prior to the
Closing Date in respect of the Losses in respect of which the claim was made; or

15.2.2
the Losses in respect of which the claim was made have not been reflected in the
Closing Statement and reduced the Working Capital accordingly,

each of the Seller and the Relevant Sellers shall use reasonable endeavours
after the relevant Closing Date to recover all monies due from insurers and
shall pay any monies received (after taking into account any deductible under
the Seller’s Group Insurance Policies and less any Taxation suffered on the
proceeds and any reasonable out of pocket expenses suffered or incurred by the
Seller, the Relevant Sellers or any member of the Seller’s Group in connection
with the claim) to the Purchaser or, at the Purchaser’s written direction, the
relevant Group Company as soon as practicable after receipt; provided that no
member of the Seller’s Group shall have any obligation to pay any monies from
insurers to the Purchaser or any Group Company which relate to a claim for loss
of profits or in respect of costs incurred by the Seller’s Group (excluding the
Group) up to the Effective Time in respect of Losses suffered by the Landal
Group as a result of damage sustained during Storm Friederike in the Netherlands
during the week commencing 15 January 2018. For the avoidance of doubt, monies
received from insurers in respect of Storm Friederike not relating to loss of
profits or costs incurred by the Seller’s Group (excluding the Group) shall be
dealt with in accordance with the preceding provisions of this Clause 15.2.
15.3
New claims under occurrence-based policies

15.3.1
With respect to any event, act or omission relating to any Group Company that
occurred or existed prior to Closing that is covered by an ‘occurrence based’
Seller’s Group Insurance Policy, the Seller and/or Relevant Sellers shall, at
the direction of the Purchaser or the relevant Group Company, make a claim under
such insurance policy, provided that:

(a)
neither the Seller nor any Relevant Seller shall be obliged to make any such
claim if and to the extent that such claim is covered by an insurance policy
held by the Purchaser or a member of the Purchaser’s Group;

(b)
the claim is notified to the Seller within 60 Business Days of the Purchaser
becoming aware of the claim and, in any event, within 6 years of the Closing
Date for claims other than claims under policies required by Applicable Law as
at the date of this Agreement (for example, in the UK, employers’ liability and
motor liability); and



    66







--------------------------------------------------------------------------------





(c)
the Purchaser or Group Company shall be liable for any deductible or excess
payable in respect of the claim.

15.3.2
Notwithstanding any provision in this Agreement to the contrary, none of the
limitations of liability contained in Clause 10 shall apply to any claim by the
Purchaser pursuant to this Clause 15.3. In the event the Purchaser or Group
Company notifies a claim pursuant to Clause 15.3.1, the Seller or the Relevant
Seller shall, at the Purchaser’s or Group Company’s cost, make all necessary
notifications and claims under the relevant Seller’s Group Insurance Policy and
the Purchaser or Group Company shall be entitled to be paid any proceeds
actually received under the Seller’s Group Insurance Policy (less any deductible
or excess actually paid by the Seller or the Relevant Seller or any other member
of the Seller’s Group and less any Taxation suffered on the proceeds and any
reasonable out of pocket expenses suffered or incurred by the Relevant Seller or
any other member of the Seller’s Group) provided that:

(a)
neither the Seller nor any Relevant Seller shall be required, pursuant to any
requests made by the Purchaser or Group Company, to undertake or threaten
litigation or incur any expenditure or liability without being put in funds by
the Purchaser, or the Group Company prior to incurring any such expenditure or
liability;

(b)
neither the Purchaser nor any Group Company shall be entitled to any proceeds
received by the Seller’s Group under any Seller’s Group Insurance Policy except
to the extent that such proceeds relate to a claim made pursuant to Clause
15.3.1 in respect of:

(i)
an event, act or omission connected with the carrying on of the business of any
Group Company prior to Closing; and

(ii)
any Losses for which the Purchaser or relevant Group Company has not already
been reimbursed, indemnified or otherwise compensated for whether under this
Agreement or otherwise;

(c)
the Purchaser shall provide (and shall procure that a relevant Group Company
also provides) all assistance, information and co-operation reasonably requested
by the Seller or any Relevant Seller or any of their representatives (including
the insurers, appointed claims handlers or any lawyers instructed in relation to
such claim), provided that no member of the Purchaser´s Group shall be required
to give access to any information which would result in the loss of legal
privilege attaching to such information; and

(d)
the Purchaser shall or shall procure that the relevant Group Company shall pay
or bear any deductible or excess element of any such claim.

16
Other Provisions

16.1
Further Assurances

Each of the parties shall, and shall use reasonable endeavours to procure that
any necessary third party shall, from time to time execute such documents and
perform such acts and things as any


    67







--------------------------------------------------------------------------------





party may reasonably require to transfer the Shares to the Purchaser and to give
any party the full benefit of this Agreement and any Local Transfer Document.
16.2
Whole Agreement

16.2.1
The Transaction Documents contain the whole agreement between the parties
relating to the sale and purchase of the Group at the date hereof to the
exclusion of any terms implied by law which may be excluded by contract and
supersede any previous written or oral agreement between the parties in relation
to the sale and purchase of the Group.

16.2.2
The Purchaser acknowledges that:

(a)
in entering into the Transaction Documents, it is not relying on any
representation, warranty or undertaking not expressly incorporated into them;
and

(b)
the Relevant Sellers make no representation or warranty with respect to any
projections, estimates or budgets of future revenues, future results of
operations (or any component thereof), future cash flows or future financial
condition (or any component thereof) of the Group Companies or future business
and operations of the Group Companies.

16.2.3
Each of the parties agrees and acknowledges that its only right and remedy in
relation to any representation, warranty or undertaking made or given in
connection with the Transaction Documents shall be for breach of the terms of
the Transaction Documents and each of the parties waives all other rights and
remedies (including rights and remedies in tort to claim damages or to rescind
or terminate the Transaction Documents, or arising under statute) in relation to
any such representation, warranty or undertaking.

16.2.4
Nothing in this Clause 16.2 excludes or limits any liability for fraud.

16.3
No Assignment

16.3.1
Except as permitted by Clauses 16.3.2 to 16.3.4 or as otherwise expressly
provided by this Agreement, no party may without the prior written consent of
the other parties, assign, grant any security interest over, hold on trust or
otherwise transfer the benefit of the whole or any part of this Agreement.

16.3.2
The Purchaser may, without the consent of the other parties, assign to a group
undertaking or affiliate the benefit of the whole or any part of this Agreement
provided that:

(a)
if the assignee ceases to be a group undertaking or affiliate of the party
concerned, it shall before ceasing to be so assign the benefit, so far as
assigned to it, back to that party or assign the benefit to another group
undertaking or affiliate of that party; and

(b)
the assignee shall not be entitled to receive under this Agreement any greater
amount than that to which the assigning party would have been entitled.

16.3.3
Each Relevant Seller may, without the consent of the other parties, assign the
benefit of the whole or any part of this Agreement to a subsidiary or holding
company.



    68







--------------------------------------------------------------------------------





16.3.4
The Purchaser may, without the consent of the other parties, assign the benefit
of the whole or any part of this Agreement to, and it may be enforced by, any
bank or financial institution (or any agent or security agent acting on their
behalf) lending money or making other banking facilities available to the
Purchaser´s Group, by way of security, or any refinancing thereof.

16.3.5
The Purchaser may prior to Closing nominate another member of the Purchaser
Group to replace the Purchaser in respect of the acquisition of one or more
Companies under this Agreement (including, without limitation, a
newly-incorporated Dutch affiliate company in respect of the acquisition of the
Shares in Vacation Rental B.V. and a newly-incorporated Danish affiliate company
in respect of the acquisition of the Shares in Novasol A/S) (each a “Substituted
Purchaser”), provided that (i) any such Substituted Purchaser has signed a
joinder, becoming party (as a “Buyer” as defined in the Equity Commitment
Letter) to the equity commitment letter entered into between, amongst others,
Platinum Equity Capital Partners IV, L.P., the Relevant Sellers and the
Purchaser on 15 February 2018 (the “Equity Commitment Letter”) and (ii) any such
substitution of the Purchaser pursuant to this Clause 16.3.5 shall:

(a)
not prejudice the rights or remedies of the Seller and the Relevant Sellers
under this Agreement;

(b)
not increase the obligations or liabilities of the Seller and the Relevant
Sellers under this Agreement, and

(c)
the Purchaser nominating a Substituted Purchaser shall retain joint and several
liability for the obligations of the Substituted Purchaser.

16.4
Third Party Rights

16.4.1
A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of, or enjoy any benefit
under, this Agreement, except to the extent set out in Clause 16.4.2.

16.4.2
The third parties referred to in Clause 8.5 and 8.7 may directly enforce only
those Clauses in which they are referred to. For the avoidance of doubt, this
Agreement may be terminated and any term may be amended or waived without the
consent of the persons referred to in Clause 16.4.2.

16.5
Variation

No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of each of the parties.
16.6
Method of Payment and set off

16.6.1
Except as set out in Clause 16.6.2, payments pursuant to this Agreement shall be
settled by payments between the Seller, for itself and on behalf of the Relevant
Sellers, and the Purchaser.



    69







--------------------------------------------------------------------------------





16.6.2
The repayment of the Estimated Intra-Group Financing Receivables and the
Estimated Intra-Group Financing Payables pursuant to Clause 6.4.3 and any
adjustments to such repayment pursuant to Clause 7.4 shall be settled by
payments between the Seller, for itself and on behalf of the relevant members of
the Seller’s Group, and the Purchaser, for itself and on behalf of the relevant
Group Companies.

16.6.3
Any payments pursuant to this Agreement shall be made in full, without any
set-off, counterclaim, restriction or condition and without any deduction or
withholding (save as may be required by law or as otherwise agreed), except that
payments due between the Seller (whether for itself or on behalf of the Relevant
Sellers) and the Purchaser:

(a)
in relation to repayments of the Estimated Intra-Group Financing Payables and
Estimated Intra-Group Financing Receivables pursuant to Clause 6.4.3; or

(b)
in relation to adjustments to those repayments pursuant to Clause 7.4,

respectively, may be netted against each other to produce a net sum, and any
obligation to pay the net sum shall be set off against any entitlement to
receive any other payments then due under Clause 6 or Clause 7 of this
Agreement.
16.6.4
Any payments pursuant to this Agreement shall be effected by crediting for same
day value the account specified by the Seller or the Purchaser (as the case may
be) on behalf of the party entitled to the payment (reasonably in advance and in
sufficient detail to enable payment by telegraphic or other electronic means to
be effected) on or before the due date for payment.

16.6.5
Payment of a sum in accordance with this Clause 16.6 shall constitute a payment
in full of the sum payable and shall be a good discharge to the payer (and those
on whose behalf such payment is made) of the payer’s obligation to make such
payment and the payer (and those on whose behalf such payment is made) shall not
be obliged to see to the application of the payment as between those on whose
behalf the payment is received.

16.7
Costs

16.7.1
The Seller and the Relevant Sellers shall bear all costs incurred by them in
connection with the preparation and negotiation of, and the entry into, the
Transaction Documents and the sale of the Group.

16.7.2
The Purchaser shall bear all such costs incurred by it in connection with the
preparation and negotiation of, and the entry into, the Transaction Documents
and the purchase of the Group.

16.8
Notarial Fees, Registration, Stamp and Transfer Taxes and Duties

The Purchaser shall bear the cost of all notarial fees and all registration,
stamp and transfer taxes (including for the avoidance of doubt Real Estate
Transfer Taxes (RETT)) and duties or their equivalents in all jurisdictions
where such fees, taxes and duties are payable as a result of either the
agreement to transfer or the transfer of Shares pursuant to this Agreement. The
Purchaser shall be responsible for arranging the payment of all such fees, taxes
and duties, including fulfilling any administrative or reporting obligation
imposed by the jurisdiction in question in


    70







--------------------------------------------------------------------------------





connection with such payment. The Purchaser shall indemnify the Relevant Sellers
or any other member of the Seller’s Group (on an after-Tax basis) against any
Losses suffered by that Relevant Seller or member of the Seller’s Group as a
result of the Purchaser failing to comply with its obligations under this Clause
16.8.
16.9
Interest

If any party defaults in the payment when due of any sum payable under this
Agreement or the Local Transfer Documents the liability of that party shall be
increased to include interest on such sum from the date when such payment is due
until the date of actual payment (as well after as before judgment) at a rate
per annum of 4 per cent above USD LIBOR. Such interest shall accrue from day to
day.
16.10
Grossing-up

16.10.1
All sums payable under this Agreement shall be paid free and clear of all
deductions or withholdings, save only as may be required by law.

16.10.2
If any deductions or withholdings are required by law to be made from any
payment under this Agreement (other than a payment of interest or any payment or
part payment of the Purchase Price), the payer shall pay the payee, at the same
time as making the payment in question, such additional amount as will, after
such deduction or withholding has been made (and after taking into account any
credit in respect of such deduction or withholding), leave the payee with the
same amount as it would have been entitled to receive in the absence of any such
requirement to make a deduction or withholding.

16.11
VAT

16.11.1
The Relevant Sellers and the Purchaser agree that the consideration given under
this Agreement in respect of the sale of the Shares pursuant to this Agreement
is exclusive of any VAT. To the extent that VAT is chargeable in respect of such
sale and a Relevant Seller is obliged under applicable law to account to a Tax
Authority for such VAT, then the Purchaser shall, against delivery of a valid
VAT invoice, in addition to the relevant amount of Purchase Price payable by the
Purchaser, pay to such Relevant Seller such VAT promptly following receipt of
such VAT invoice.

16.12
Notices

16.12.1
Subject to Clause 16.12.6, any notice or other communication in connection with
this Agreement (each, a “Notice”) shall be:

(a)
in writing in English;

(b)
delivered by hand, e-mail, recorded delivery or by courier using an
internationally recognised courier company.

16.12.2
A Notice to the Seller or any Relevant Seller shall be sent to such party at the
following address, or such other person or address as the Seller may notify to
the Purchaser from time to time:

Wyndham Destination Network, 14 Sylvan Way, Parsippany, New Jersey 07054, United
States of America


    71







--------------------------------------------------------------------------------





E-mail: paul.cash@wyn.com and gail.mandel@rci.com;
Attention:    General Counsel and CEO
16.12.3
A Notice to the Purchaser shall be sent to such party at the following address,
or such other person or address as the Purchaser may notify to the Seller from
time to time:

Compass IV Limited
c/o Platinum Equity Advisors, LLC, 360 N. Crescent Drive, Beverly Hills, CA
90210
E-mail: EKalawski@platinumequity.com;
Attention: Eva M. Kalawski, General Counsel
16.12.4
A Notice shall be effective upon receipt and shall be deemed to have been
received:

(a)
at the time recorded by the delivery company, in the case of recorded delivery;

(b)
at the time of delivery, if delivered by hand or courier;

(c)
at the time of sending if sent by e-mail, provided that receipt shall not occur
if the sender receives an automated message that the e-mail has not been
delivered to the recipient,

16.12.5
A Notice that is deemed by Clause 16.12.4 to be received after 5.00 p.m. on any
day, or on a Saturday, Sunday or public holiday in the place of receipt, shall
be deemed to be received at 9.00 a.m. on the next day that is not a Saturday,
Sunday or public holiday in the place of receipt.

16.12.6
For the purposes of this Clause 16.12, all references to time are to local time
in the place of receipt. For the purposes of Notices by e-mail, the place of
receipt is the place in which the party to whom the Notice is sent has its
postal address for the purpose of this Agreement.

16.13
Invalidity

16.13.1
If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, the provision shall apply with whatever
deletion or modification is necessary so that the provision is legal, valid and
enforceable and gives effect to the commercial intention of the parties.

16.13.2
To the extent it is not possible to delete or modify the provision, in whole or
in part, under Clause 16.13.1, then such provision or part of it shall, to the
extent that it is illegal, invalid or unenforceable, be deemed not to form part
of this Agreement and the legality, validity and enforceability of the remainder
of this Agreement shall, subject to any deletion or modification made under
Clause 16.13.1, not be affected.

16.14
Counterparts



    72







--------------------------------------------------------------------------------





This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. Any party may enter
into this Agreement by executing any such counterpart.
16.15
Governing Law and Submission to Jurisdiction

16.15.1
This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of England and Wales.

16.15.2
Each of the parties irrevocably agrees that the courts of England and Wales are
to have exclusive jurisdiction to settle any dispute which may arise out of or
in connection with this Agreement and that accordingly any proceedings arising
out of or in connection with this Agreement shall be brought in such courts.
Each of the parties irrevocably submits to the jurisdiction of such courts and
waives any objection to proceedings in any such court on the ground of venue or
on the ground that proceedings have been brought in an inconvenient forum.

16.16
Appointment of Process Agent

16.16.1
Each of the Relevant Sellers not incorporated in England hereby irrevocably
appoints RCI Europe of Haylock House Kettering Parkway, Kettering Venture Park,
Kettering, Northamptonshire, NN15 6EY as its agent to accept service of process
in England in any legal action or proceedings arising out of or in connection
with this Agreement, service upon whom shall be deemed completed whether or not
forwarded to or received by the Relevant Seller.

16.16.2
The Relevant Sellers shall inform the Purchaser in writing of any change of
address of such process agent within 14 days of such change.

16.16.3
If such process agent ceases to be able to act as such or to have an address in
England, each of the Relevant Sellers irrevocably agree to appoint a new process
agent in England acceptable to the Purchaser and to deliver to the Purchaser
within 14 days a copy of a written acceptance of appointment by the process
agent.

16.16.4
Nothing in this Agreement shall affect the right to serve process in any other
manner permitted by law.

This Agreement has been entered into on the date stated at the beginning.




    73







--------------------------------------------------------------------------------










SIGNED by


WYNDHAM DESTINATION NETWORK, LLC
Represented by its sole member:
WYNDHAM WORLDWIDE CORPORATION


By: /s/ David B. Wyshner
David B. Wyshner
Chief Financial Officer


SIGNED by
WYNDHAM DESTINATION NETWORK EUROPE LIMITED


By: /s/ Lynn Catherine Kelly
Lynn Catherine Kelly
Director
Place: Kettering, U.K.
SIGNED by


WYNDHAM WORLDWIDE DENMARK APS


By: /s/ Klaus Melchior
Klaus Melchior
Director
Place: Virum, Denmark
SIGNED by


WYNDHAM DESTINATION NETWORK HOLDINGS C.V.
represented by its general partner
Vacation Rental Group 2, LLC
by its sole member,
Wyndham Worldwide Netherlands B.V.


By: /s/ Paul F. Cash
Paul F. Cash
Authorized Signatory
Place: Scotch Plains, New Jersey USA
SIGNED by


POINTLUX, S.à r.l.


By: /s/ Paul F. Cash
Paul F. Cash
Executive Vice President and General Counsel
Place: Scotch Plains, New Jersey USA


    

--------------------------------------------------------------------------------





SIGNED by


COMPASS IV LIMITED


By: /s/ Eva M. Kalawski
Eva M. Kalawski
Director
Place: Los Angeles, California USA




    